EXHIBIT 10.1

Execution Version

 

 

 

Published CUSIP Number: 05361FAC2

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 22, 2011

among

AVERY DENNISON CORPORATION,

as the Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

as Syndication Agent,

JPMORGAN CHASE BANK, N.A.,

as Documentation Agent

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIGROUP GLOBAL MARKETS INC.

and

JPMORGAN CHASE BANK, N.A.,

as

Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page  

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01 Defined Terms

     1   

1.02 Other Interpretive Provisions

     21   

1.03 Accounting Terms

     22   

1.04 Rounding

     22   

1.05 Exchange Rates; Currency Equivalents

     22   

1.06 Additional Alternative Currencies

     23   

1.07 Change of Currency

     23   

1.08 Times of Day

     24   

1.09 Amendment and Restatement

     24   

ARTICLE II. THE COMMITMENTS AND BORROWINGS

     24   

2.01 Loans

     24   

2.02 Borrowings, Conversions and Continuations of Loans

     25   

2.03 Prepayments

     27   

2.04 Termination or Reduction of Commitments

     27   

2.05 Repayment of Loans

     28   

2.06 Interest

     28   

2.07 Fees

     29   

2.08 Computation of Interest and Fees

     30   

2.09 Evidence of Debt

     30   

2.10 Payments Generally; Administrative Agent’s Clawback

     30   

2.11 Sharing of Payments by Lenders

     32   

2.12 Extension of Maturity Date

     33   

2.13 Increase in Commitments

     34   

2.14 Defaulting Lenders

     35   

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

     36   

3.01 Taxes

     36   

3.02 Illegality

     40   

3.03 Inability to Determine Rates

     41   

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans

     41   

3.05 Compensation for Losses

     43   

3.06 Mitigation Obligations; Replacement of Lenders

     44   

3.07 Survival

     44   

ARTICLE IV. CONDITIONS PRECEDENT

     44   

4.01 Conditions to Restatement

     44   

4.02 Conditions to all Borrowings

     46   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     46   

5.01 Existence and Qualification; Power; Compliance with Law

     46   

 

i



--------------------------------------------------------------------------------

Section

   Page  

5.02 Authority; Compliance with Other Instruments and Government Regulations

     47   

5.03 No Governmental Approvals Required

     47   

5.04 Subsidiaries

     47   

5.05 Financial Statements

     48   

5.06 No Material Adverse Change or Other Liabilities

     48   

5.07 Title to Assets

     49   

5.08 Regulated Industries

     49   

5.09 Litigation

     49   

5.10 Binding Effect

     49   

5.11 No Default

     49   

5.12 ERISA

     49   

5.13 Regulation U

     50   

5.14 Tax Liability

     50   

5.15 Copyrights, Patents, Trademarks and Licenses, etc

     50   

5.16 Environmental Matters

     50   

5.17 Insurance

     50   

5.18 Disclosure

     50   

ARTICLE VI. AFFIRMATIVE COVENANTS

     51   

6.01 Financial and Business Information

     51   

6.02 Certificates; Other Information

     51   

6.03 Notices

     52   

6.04 Payment of Taxes and Other Potential Liens

     53   

6.05 Preservation of Existence

     53   

6.06 Maintenance of Properties

     54   

6.07 Maintenance of Insurance

     54   

6.08 Compliance with Laws

     54   

6.09 Inspection Rights

     54   

6.10 Keeping of Records and Books of Account

     54   

6.11 ERISA Compliance

     54   

6.12 Environmental Laws

     55   

6.13 Use of Proceeds

     55   

ARTICLE VII. NEGATIVE COVENANTS

     55   

7.01 Type of Business

     55   

7.02 Liens

     55   

7.03 Investments

     56   

7.04 Contingent Obligations

     56   

7.05 Subordinated Debt

     56   

7.06 Sale of Assets or Merger

     56   

7.07 Financial Covenants

     56   

7.08 Use of Proceeds

     56   

ARTICLE VIIA. LIMITATION ON SUBSIDIARY DEBT

     57   

 

ii



--------------------------------------------------------------------------------

Section

   Page  

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT

     57   

8.01 Events of Default

     57   

8.02 Remedies Upon Event of Default

     58   

8.03 Application of Funds

     59   

ARTICLE IX. ADMINISTRATIVE AGENT

     59   

9.01 Appointment and Authority

     59   

9.02 Rights as a Lender

     60   

9.03 Exculpatory Provisions

     60   

9.04 Reliance by Administrative Agent

     61   

9.05 Delegation of Duties

     61   

9.06 Resignation of Administrative Agent

     61   

9.07 Non-Reliance on Administrative Agent and Other Lenders

     62   

9.08 No Other Duties, Etc

     63   

9.09 Administrative Agent May File Proofs of Claim

     63   

ARTICLE X. MISCELLANEOUS

     64   

10.01 Amendments, Etc

     64   

10.02 Notices; Effectiveness; Electronic Communication

     65   

10.03 No Waiver; Cumulative Remedies; Enforcement

     67   

10.04 Expenses; Indemnity; Damage Waiver

     67   

10.05 Payments Set Aside

     69   

10.06 Successors and Assigns

     70   

10.07 Treatment of Certain Information; Confidentiality

     74   

10.08 Right of Setoff

     75   

10.09 Interest Rate Limitation

     75   

10.10 Counterparts; Integration; Effectiveness

     76   

10.11 Survival of Representations and Warranties

     76   

10.12 Severability

     76   

10.13 Replacement of Lenders

     76   

10.14 Governing Law; Jurisdiction; Etc

     77   

10.15 Waiver of Jury Trial

     78   

10.16 California Judicial Reference

     79   

10.17 No Advisory or Fiduciary Responsibility

     79   

10.18 Electronic Execution of Assignments and Certain Other Documents

     79   

10.19 USA PATRIOT Act

     80   

10.20 Time of the Essence

     80   

10.21 Judgment Currency

     80   

SIGNATURES

     S-1   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

   Mandatory Cost Formulae

2.01

   Commitments and Applicable Percentages

5.04

   Subsidiaries

10.02

   Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

A

   Loan Notice

B

   Note

C

   Compliance Certificate

D-1

   Assignment and Assumption

D-2

   Administrative Questionnaire

E

   U.S. Tax Compliance Certificate

 

iv



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of December 22, 2011, among AVERY DENNISON CORPORATION, a Delaware
corporation (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”), CITIBANK, N.A., as
Syndication Agent (the “Syndication Agent”), and JPMORGAN CHASE BANK, N.A., as
Documentation Agent (the “Documentation Agent”).

RECITALS

WHEREAS, the Borrower, certain banks and financial institutions (the “Original
Lenders”), Citicorp USA, Inc., as administrative agent (the “Original
Administrative Agent”), and Bank of America, N.A., as syndication agent, are
parties to that certain First Amended and Restated Revolving Credit Agreement
dated as of August 10, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing prior to the Restatement Date, the “Original
Credit Agreement”);

WHEREAS, the Lenders hereunder propose to acquire all rights and obligations of
the Original Lenders under the Original Credit Agreement and concurrently with
such acquisition, the Borrower, the Lenders, the Administrative Agent, the
Syndication Agent and the Documentation Agent desire, subject to the terms and
conditions set forth herein, to amend and restate the Original Credit Agreement
in its entirety as set forth herein in order to make Loans available for working
capital, commercial paper backup and other general corporate purposes as set
forth herein; and

WHEREAS, in connection with the amendment and restatement of the Original Credit
Agreement, (a) the Original Administrative Agent desires to resign as
administrative agent under the Original Credit Agreement, (b) the Administrative
Agent desires to succeed the Original Administrative Agent as administrative
agent under this Agreement and (c) the Original Administrative Agent desires to
assign all of its rights, responsibilities, duties and obligations, to the
Administrative Agent;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Borrower, the Lenders, the Administrative Agent, the Syndication
Agent and the Documentation Agent agree that the Original Credit Agreement is
hereby amended and restated to read in its entirety as follows:

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

 

1



--------------------------------------------------------------------------------

“Acquisition” means any transaction, or any series of related transactions,
consummated after the Restatement Date, by which the Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any going business or all or
substantially all of the assets of any Person or division thereof, whether
through purchase of assets, merger or otherwise or (b) acquires (in one
transaction or as the most recent transaction in a series of transactions)
control of at least a majority in ordinary voting power of the securities of any
Person which have ordinary voting power for the election of directors or
(c) acquires control of at least a majority ownership interest in any Person.

“Additional Lender” has the meaning specified in Section 2.13(b).

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, as to any specified Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such specified Person. “Control” (including, with its correlative meanings,
“controlling,” “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise) of a Person, provided
that, in any event, any Person which owns directly or indirectly 50% or more of
the securities having ordinary voting power for the election of directors or
other governing body of any other Person or 50% or more of the partnership or
other ownership interests of any other Person (other than as a limited partner
of such other Person) will be deemed to control such other Person.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Second Amended and Restated Credit Agreement.

“Agreement Currency” has the meaning specified in Section 10.21.

“Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Alternative Currency with Dollars.

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Applicable Rate

Pricing

Level

 

Debt Ratings

S&P/Moody’s

 

Facility Fee

 

Eurocurrency

Rate

 

Base Rate

1

  A-/A3 or better   0.125%   0.875%   0%

2

  BBB+/Baa1   0.150%   0.975%   0%

3

  BBB/Baa2   0.200%   1.050%   0.050%

4

  BBB-/Baa3   0.250%   1.250%   0.250%

5

  BB+/Ba1   0.300%   1.450%   0.450%

6

  BB/Ba2 or worse   0.350%   1.650%   0.650%

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that (a) if the
respective Debt Ratings issued by the foregoing rating agencies differ by one
level, then the Pricing Level for the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 6 being the lowest); (b) if there is a split in Debt Ratings
of more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (c) if the Borrower has
only one Debt Rating, the Pricing Level that is one level lower than that of
such Debt Rating shall apply; and (d) if the Borrower does not have any Debt
Rating, Pricing Level 6 shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating in
effect as of the Restatement Date. Thereafter, each change in the Applicable
Rate resulting from a publicly announced change in the Debt Rating shall be
effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

 

3



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPFS, CGMI and JPM, in their capacities as joint lead
arrangers and joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 1, 2011, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Restatement Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.04, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“BBA LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

 

4



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type,
in the same currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located or the State of New York or the
State of California and (a) if such day relates to any interest rate settings as
to a Eurocurrency Rate Loan denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such Eurocurrency Rate
Loan, or any other dealings in Dollars to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is also a London Banking Day; (b) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan denominated in Euro, any fundings,
disbursements, settlements and payments in Euro in respect of any such
Eurocurrency Rate Loan, or any other dealings in Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan, means a TARGET
Day; (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and (d) if such day relates to any fundings, disbursements,
settlements and payments in a currency other than Dollars or Euro in respect of
a Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
or any other dealings in any currency other than Dollars or Euro to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.

“CGMI” means Citigroup Global Markets Inc. and its successors.

“Cash Equivalents” means, when used in connection with any Person, the Person’s
Investments in:

(a) Government Securities due within one year after the date of the making of
the Investment;

(b) certificates of deposit issued by, bank deposits in, bankers’ acceptances
of, and repurchase agreements covering Government Securities executed by, any
Lender or any bank doing business in and incorporated under the laws of the
United States or any state thereof, or Canada and having on the date of such
Investment combined capital, surplus, and undivided profits of at least
$500,000,000 in each case due within one year after the date of the making of
the Investment; and

(c) readily marketable commercial paper of corporations doing business in and
incorporated under the laws of the United States or any state thereof, Canada or
any province thereof given on the date of such Investment the highest credit
rating by NCO/Moody’s Commercial Paper Division of Moody’s or S&P, in each case
due within six months after the date of the making of the Investment.

 

5



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following:

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or more series of related
transactions, of all or substantially all of the Borrower’s assets and the
Borrower’s Subsidiaries’ assets, taken as a whole, to any person, other than the
Borrower or one of the Borrower’s Subsidiaries;

(b) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any person becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of more than 50% of the Borrower’s outstanding Voting
Stock or other Voting Stock into which the Borrower’s Voting Stock is
reclassified, consolidated, exchanged or changed, measured by voting power
rather than number of shares; or

(c) the first day on which a majority of the members of the Borrower’s Board of
Directors are not Continuing Directors.

Notwithstanding the foregoing, a transaction will not be deemed to involve a
Change of Control if (a) the Borrower becomes a direct or indirect wholly-owned
Subsidiary of a holding company and (b)(1) the direct or indirect holders of the
Voting Stock of such holding company immediately following that transaction are
substantially the same as the holders of the Borrower’s Voting Stock immediately
prior to that transaction or (2) immediately following that transaction no
person (other than a holding company satisfying the requirements of this
sentence) is the beneficial owner, directly or indirectly, of more than 50% of
the Voting Stock of such holding company. The term “person,” as used in this
definition, has the meaning given thereto in Section 13(d)(3) of the Exchange
Act.

“Code” means the Internal Revenue Code of 1986.

 

6



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Debt” means, at any date, the Debt of the Borrower and the
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

“Consolidated Earnings Before Interest and Taxes” means, as of any date of
determination, the earnings of the Borrower and the Consolidated Subsidiaries
for the twelve month fiscal period most recently ended on or prior to such date
before deducting interest expense and taxes on or measured by income charged
against earnings for such period plus, without duplication, to the extent
deducted in the determination of such earnings, non-cash expenses of the
Borrower and the Consolidated Subsidiaries, which do not represent usage of cash
in such period or any future period.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication, to the extent deducted in the determination of
such Consolidated Net Income, (a) Consolidated Interest for such period, (b) the
provision for income taxes for such period, (c) depreciation and amortization
expense for such period and (d) non-cash expenses of Borrower and the
Consolidated Subsidiaries reducing such Consolidated Net Income, which do not
represent usage of cash in such period or any future period.

“Consolidated Interest” means, as of any date of determination, the interest
expense of the Borrower and the Consolidated Subsidiaries for the twelve month
fiscal period then ended, determined and consolidated in conformity with GAAP.

“Consolidated Net Income” means, for any fiscal year, the consolidated net
income of the Borrower and the Consolidated Subsidiaries for that period,
determined and consolidated in conformity with GAAP.

“Consolidated Net Worth” means, as of any date of determination, the
consolidated net worth of the Borrower and the Consolidated Subsidiaries,
determined in accordance with GAAP, plus Subordinated Debt in an amount up to
but not exceeding 20% of the consolidated net worth of the Borrower and the
Consolidated Subsidiaries (minus any Subordinated Debt carried in the treasury
of the Borrower or any Subsidiary).

“Consolidated Subsidiary” means any Subsidiary of the Borrower whose financial
statements are consolidated with the financial statements of the Borrower in
conformity with GAAP.

“Consolidated Total Tangible Assets” means, as of any date of determination, all
assets of the Borrower and the Consolidated Subsidiaries that in conformity with
GAAP should be reflected in the asset side of a consolidated balance sheet of
the Borrower and the Consolidated Subsidiaries as of such date of determination,
excluding any Intangible Assets.

 

7



--------------------------------------------------------------------------------

“Contingent Obligation” means, as to any specified Person, any guarantee of any
obligation of another Person, or any agreement to become directly or indirectly
responsible for an obligation of another Person, (including, without limitation,
any agreement to maintain the net worth or liquidity of another Person or to
purchase any obligation, goods or services of another Person, to secure the
obligation of another Person by granting a Lien on the assets of such specified
Person or otherwise to provide credit assurances to the holder of an obligation
of another Person), or any agreement in the nature of a guarantee or having the
effect of creating responsibility for the obligation of another Person, except
the guarantee or agreement in the nature of a guarantee by the Borrower or a
Consolidated Subsidiary of the obligations of a Consolidated Subsidiary.

“Continuing Directors” means, as of any date of determination, any member of the
Borrower’s Board of Directors who (a) was a member of such Board of Directors on
the Restatement Date or (b) was nominated for election, elected or appointed to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination, election or appointment (either by a specific vote or by approval of
the Borrower’s proxy statement in which such member was named as a nominee for
election as a director, without objection to such nomination).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Current Anniversary Date” has the meaning specified in Section 2.12.

“Debt” means, as to any Person at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable and deferred employee
compensation obligations arising in the ordinary course of business, (d) all
obligations of such Person as lessee which are capitalized in accordance with
GAAP, (e) all unpaid reimbursement obligations of such Person in respect of
letters of credit or similar instruments but only to the extent that either
(i) the issuer has honored a drawing thereunder or (ii) payment of such
obligation is otherwise due under the terms thereof, (f) all Debt secured by a
Lien on real property which is otherwise an obligation of such Person, (g) all
Debt of others in excess of $1,000,000 guaranteed by such Person, and (h) for
the purposes of Article VIIA only, all Debt secured by a lien on mixed or
personal property which is otherwise an obligation of such Person.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declining Lender” has the meaning specified in Section 2.12.

 

8



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within two Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority, so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.14(b)) upon delivery of
written notice of such determination to the Borrower and each other Lender.

“Designated Officer” means the (i) chief executive officer of the Borrower,
(ii) chief financial officer of the Borrower, (iii) vice president and treasurer
of the Borrower, (iv) vice president and controller of the Borrower or
(v) solely for purposes of notices given pursuant to

 

9



--------------------------------------------------------------------------------

Article II, any other officer or employee of the Borrower so designated by any
of the foregoing officers in a notice to the Administrative Agent. Any document
delivered hereunder that is signed by a Designated Officer of the Borrower shall
be conclusively presumed to have been authorized by all necessary corporate
and/or other action on the part of the Borrower and such Designated Officer
shall be conclusively presumed to have acted on behalf of the Borrower.

“Documentation Agent” has the meaning specified in the introductory paragraph.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent at such time on the basis of
the Spot Rate (determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Alternative Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Claims” means all claims, however asserted, by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

“Environmental Laws” means all federal, state, local and foreign laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

10



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations issued thereunder.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means (a), for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other
commercially available source providing quotations of BBA LIBOR as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in the relevant currency (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent to be the rate at which deposits in the relevant currency for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurocurrency Rate Loan being made, continued or converted by Bank
of America and with a term equivalent to such Interest Period would be offered
by Bank of America’s London Branch (or other Bank of America branch or
Affiliate) to major banks in the London or other offshore interbank market for
such currency at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; and

(b) for the purposes of clause (c) of the definition of “Base Rate,” on any
date, the rate per annum equal to (i) BBA LIBOR, as published by Reuters (or
such other commercially available source providing quotations of BBA LIBOR as
may be designated by Administrative Agent from time to time), at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing on that date or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

“Events of Default” has the meaning specified in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934.

 

11



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by its overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Extending Lender” has the meaning specified in Section 2.12.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means (i) the letter agreement, dated November 22, 2011, among the
Borrower, the Administrative Agent and MLPFS and (ii) the letter agreement dated
November 22, 2011, among the Borrower and CGMI.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

12



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Government Securities” means readily marketable direct obligations of the
United States or obligations fully guaranteed by the United States.

“Governmental Authority” means (a) any federal, state, county or municipal
government of the United States or any other nation, or of any political
subdivision thereof, whether state or local, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality, regulatory or public body, or (c) any court, central bank,
administrative tribunal, public utility or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
or pertaining to government, in each case whether of the United States or any
other nation or supranational entity (such as the European Union or the European
Central Bank).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Increased Commitments” has the meaning specified in Section 2.13(a).

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

 

13



--------------------------------------------------------------------------------

“Intangible Assets” means assets having no physical existence and that, in
conformity with GAAP, should be classified as intangible assets, including
without limitation such intangible assets as patents, trademarks, copyrights,
franchises, licenses and goodwill.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the first Business Day of each January,
April, July and October and the Maturity Date.

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Loan Notice, or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, when used in connection with any Person, any investment by
such Person, whether by means of purchase or other acquisition of stock or other
securities or by means of loan, advance, capital contribution, guarantee, or
other debt or equity participation or interest in any other Person.

“Investment Grade” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, and the equivalent
Investment Grade credit rating from any replacement Rating Agency or Rating
Agencies selected by the Administrative Agent.

“IRS” means the United States Internal Revenue Service or any Governmental
Authority succeeding to any of its principal functions.

“JPM” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning specified in Section 10.21.

 

14



--------------------------------------------------------------------------------

“Laws” means, collectively, all federal, state. local, international and foreign
laws, statutes, codes, ordinances, rules, regulations and administrative or
judicial precedents or authorities, including published opinions of the court of
last resort in the applicable jurisdiction, and shall include, without
limitation, all of the foregoing relating to environmental matters.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Leverage Ratio” means, at any date, the ratio of Consolidated Debt at such date
to Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date.

“Lien” means any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any conditional sale or other
title retention agreement, any lease in the nature thereof, and any financing
statement filed under the Uniform Commercial Code of any jurisdiction).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement and all other documents executed and
delivered by the Borrower to the Administrative Agent or any Lender in
connection herewith.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Margin Stock” means “margin stock” as such term is defined in Regulation U of
the Board of Governors of the Federal Reserve System, or any successor thereto.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, condition (financial or
otherwise) of the Borrower or the Borrower and its Subsidiaries taken as a whole
or (b) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document.

“Maturity Date” means the later of (a) the fifth anniversary of the Restatement
Date and (b) if maturity is extended pursuant to Section 2.12, such extended
maturity date as determined pursuant to such Section; provided, however, that,
in each case, if such date is not a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

 

15



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any of its Affiliates of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Administrative Agent” has the meaning specified in the Recitals to
this Agreement.

“Original Commitment” means, with respect to any Original Lender, immediately
prior to the effectiveness of this Agreement, the amount of such Original
Lender’s commitment to make a Loan pursuant to the Original Credit Agreement.

“Original Credit Agreement” has the meaning specified in the Recitals to this
Agreement.

“Original Lenders” has the meaning specified in the Recitals to this Agreement.

 

16



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment or transfer (other than
an assignment made pursuant to Section 3.06).

“Outstanding Amount” means with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans occurring
on such date.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in ERISA) which is subject to ERISA and which is from time to time
maintained by the Borrower or any of its Subsidiaries.

“Person” means any natural person or entity, whether an individual, trustee,
corporation, partnership, limited liability company, joint stock company, trust,
unincorporated organization, union, tribe, business association or firm, joint
venture, Governmental Authority, or otherwise.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” means any Lender that may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to any
such Person’s securities.

 

17



--------------------------------------------------------------------------------

“Rating Agencies” means (a) each of Moody’s and S&P; and (b) if either of
Moody’s or S&P ceases to rate the Borrower’s non-credit-enhanced senior
unsecured long-term debt or fails to make a rating of the Borrower’s
non-credit-enhanced senior unsecured long-term debt publicly available for
reasons outside of the Borrower’s control, a “nationally recognized statistical
rating organization” within the meaning of Section 3(a)(62) of the Exchange Act
selected by the Borrower (as certified by a resolution of the Borrower’s Board
of Directors) as a replacement agency for Moody’s or S&P, or both of them, as
the case may be.

“Rating Event” means the rating on the Borrower’s non-credit-enhanced senior
unsecured long-term debt is lowered by each of the Rating Agencies and such
non-credit-enhanced senior unsecured long-term debt is rated below Investment
Grade by each the Rating Agencies on any day within the 60-day period (which
60-day period shall be extended so long as the rating of the Borrower’s
non-credit-enhanced senior unsecured long-term debt is under publicly announced
consideration for a possible downgrade by any of the Rating Agencies) after the
earlier of (1) the occurrence of a Change of Control and (2) public notice of
the occurrence of a Change of Control or the Borrower’s intention to effect a
Change of Control; provided, however, that a Rating Event otherwise arising by
virtue of a particular reduction in rating will not be deemed to have occurred
in respect of a particular Change of Control (and thus shall not be deemed a
Rating Event for purposes of Section 8.01(h)) if the Rating Agencies making the
reduction in rating to which this definition would otherwise apply do not
announce or publicly confirm or inform the Administrative Agent in writing at
the Administrative Agent’s or the Borrower’s request that the reduction was the
result, in whole or in part, of any event or circumstance comprised of or
arising as a result of, or in respect of, the applicable Change of Control
(whether or not the applicable Change of Control has occurred at the time of the
Rating Event).

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Regulation T,” “Regulation U” and “Regulation X” mean, respectively, Regulation
T, Regulation U and Regulation X, in each case as at any time amended, of the
Board of Governors of the Federal Reserve System or any other regulation in
substance substituted therefor.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

18



--------------------------------------------------------------------------------

“Restatement Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Restricted Margin Stock” means, as of any date of determination, all of the
Margin Stock owned by the Borrower and its Subsidiaries to the extent that the
fair market value thereof is not more than 25% of the aggregate fair market
value of the assets of the Borrower and its Subsidiaries, determined on a
consolidated basis.

“Revaluation Date” means with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans.

“Right of Others” means, as to any property in which a Person has an interest,
any legal or equitable claim or other interest (other than a Lien) in or with
respect to that property held by any other Person, and any option or right held
by any other Person to acquire any such claim or other interest, including a
Lien.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Significant Subsidiary” means a Subsidiary of the Borrower with assets in
excess of 3% of Consolidated Total Tangible Assets.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

19



--------------------------------------------------------------------------------

“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Debt” means, as of any date of determination, the aggregate
principal amount then outstanding of indebtedness of the Borrower that is
subordinated to the Obligations, on terms that (a) prohibit any payment on that
indebtedness (whether principal, premium, if any, interest, or otherwise) if:
(i) any event not waived hereunder has occurred and is continuing that is a
Default or an Event of Default, or (ii) the payment would cause the occurrence
of a Default or an Event of Default; and (b) require that, upon acceleration of
that indebtedness or upon dissolution, liquidation, or reorganization of the
Borrower, the Obligations must be paid in full before any payment (whether of
principal, premium, if any, interest, or otherwise) may be made on that
indebtedness.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Syndication Agent” has the meaning specified in the introductory paragraph.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

20



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unrestricted Margin Stock” means, as of any date of determination, all of the
Margin Stock owned by the Borrower and its Subsidiaries that is not Restricted
Margin Stock.

“United States” and “U.S.” mean the United States of America.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Voting Stock” means, with respect to any specified “person” (as that term is
used in Section 13(d)(3) of the Exchange Act) as of any date, the capital stock
of such person that is at the time entitled to vote generally in the election of
the board of directors of such person.

“Withholding Agent” means the Borrower and the Administrative Agent.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including this Agreement and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Loan Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

21



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Debt of the Borrower and its Subsidiaries shall be deemed to be carried at 100%
of the outstanding principal amount thereof, and the effects of FASB ASC 825 and
FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

22



--------------------------------------------------------------------------------

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of
Borrowings and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Borrower hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded up or down to the nearest unit of such Alternative Currency,
with a rounding up if there is no nearest unit), as determined by the
Administrative Agent.

1.06 Additional Alternative Currencies. (a) The Borrower may from time to time
request that Eurocurrency Rate Loans be made in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders.

(b) Any such request shall be made to the Administrative Agent not later than
noon, ten Business Days prior to the date of the desired Borrowing (or such
other time or date as may be agreed by the Administrative Agent in its sole
discretion). In the case of any such request pertaining to Eurocurrency Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof. Each
Lender (in the case of any such request pertaining to Eurocurrency Rate Loans)
shall notify the Administrative Agent, not later than 11:00 a.m., five Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Loans in such requested currency.

(c) Any failure by a Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by such
Lender to permit Eurocurrency Rate Loans to be made in such requested currency.
If the Administrative Agent and all the Lenders consent to making Eurocurrency
Rate Loans in such requested currency, the Administrative Agent shall so notify
the Borrower and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Rate Loans. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.06, the Administrative
Agent shall promptly so notify the Borrower.

1.07 Change of Currency. (a) Each obligation of the Borrower to make a payment
denominated in the national currency unit of any member state of the European
Union that adopts the Euro as its lawful currency after the date hereof shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the

 

23



--------------------------------------------------------------------------------

currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.09 Amendment and Restatement. On the Restatement Date and immediately prior to
the effectiveness of this Agreement, no Loans are outstanding pursuant to the
Original Credit Agreement. On the Restatement Date, the Administrative Agent
shall purchase and assume the Original Commitments from the Original Lenders,
which Original Commitments shall be (immediately upon such purchase and
assumption by the Administrative Agent) amended and restated in their entirety
as Commitments hereunder. In addition, from and after the Restatement Date, the
Original Administrative Agent shall cease to be administrative agent under the
Original Credit Agreement, but will be entitled to the benefit of Sections 9,
10.03 and 10.10 of the Original Credit Agreement, which shall inure to the
Original Administrative Agent’s benefit as to any actions taken or omitted to be
taken by it while it was the administrative agent under the Original Credit
Agreement. The parties acknowledge and agree that this Agreement and the other
Loan Documents do not constitute a novation, payment and reborrowing or
termination of the obligations under the Original Credit Agreement and that all
such obligations are in all respects continued and outstanding as Obligations
under this Agreement except to the extent such Obligations are modified from and
after the Restatement Date as provided in this Agreement and the other Loan
Documents.

ARTICLE II. THE COMMITMENTS AND BORROWINGS

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to the Borrower in
Dollars or in one or more Alternative Currencies from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Borrowing, (i) the Total Outstandings
shall not exceed the Aggregate Commitments, and (ii) the Revolving Credit

 

24



--------------------------------------------------------------------------------

Exposure of any Lender shall not exceed such Lender’s Commitment. Within the
limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.03, and reborrow under this Section 2.01. Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
noon (i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans denominated in Dollars
or of any conversion of Eurocurrency Rate Loans denominated in Dollars to Base
Rate Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
and (iii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, that if the Borrower wishes to request Eurocurrency Rate Loans having
an Interest Period other than one, two, three or six months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than noon (i) four Business Days
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Dollars, or (ii) five Business Days (or
six Business days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than noon (i) three Business Days before the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Dollars, or
(ii) four Business Days (or five Business days in the case of a Special Notice
Currency) prior to the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Alternative Currencies,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Designated Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $1,000,000
or a whole multiple of $100,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (v) if
applicable, the duration of the Interest Period with respect thereto, and
(vi) the currency of the Loans to be borrowed. If the Borrower fails to specify
a Type of Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or

 

25



--------------------------------------------------------------------------------

continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any automatic conversion to Base Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurocurrency Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. No Loan may be converted into or
continued as a Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Loan and reborrowed in the other
currency.

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount (and currency) of its Applicable Percentage of
the applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
the preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
1:00 p.m., in the case of any Loan denominated in Dollars (or in the case of
Base Rate Loans, 2:00 p.m.), and not later than 1:00 p.m. in the place of
payment specified by the Administrative Agent in the case of any Loan in an
Alternative Currency, in each case on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Borrowing, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Lenders, and the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.

 

26



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than eight Interest Periods in effect with respect to Loans.

2.03 Prepayments.

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by the Administrative
Agent not later than noon (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) one Business Day prior to any
date of prepayment of Base Rate Loans; and (ii) any prepayment of Eurocurrency
Rate Loans denominated in Dollars shall be in a principal amount of $1,000,000
or a whole multiple of $1,000,000 in excess thereof; (iii) any prepayment of
Eurocurrency Rate Loans denominated in Alternative Currencies shall be in a
minimum principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (iv) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that if such prepayment is to be
made from the proceeds of another transaction that will result in the
refinancing of all of the obligations and the termination of this Agreement,
then such prepayment may be conditioned upon the closing of such refinancing
transaction. Any prepayment of a Eurocurrency Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.14, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

(b) If the Administrative Agent notifies the Borrower at any time that the Total
Outstandings at such time exceed an amount equal to 105% of the Aggregate
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay Loans in an aggregate amount sufficient to
reduce such Outstanding Amount as of such date of payment to an amount not to
exceed 100% of the Aggregate Commitments then in effect.

2.04 Termination or Reduction of Commitments.

(a) The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Commitments, or from time to time permanently reduce the Aggregate
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than noon three Business Days prior to the date
of termination or reduction, (ii) any such partial

 

27



--------------------------------------------------------------------------------

reduction shall be in an aggregate amount of $1,000,000 or any whole multiple of
$1,000,000 in excess thereof, and (iii) the Borrower shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination. A notice of termination of the
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

(b) The Borrower shall have the right, at any time, upon at least three Business
Days’ notice to a Defaulting Lender (with a copy to the Administrative Agent),
to terminate in whole such Defaulting Lender’s Commitment under this
Section 2.04(b). The Borrower will pay an amount equal to 100% of the
outstanding principal of such Defaulting Lender’s Loans, accrued interest
thereon, accrued fees and all other amounts payable to such Defaulting Lender
hereunder and under the other Loan Documents and upon such payments, the
obligations of such Defaulting Lender hereunder shall, by the provisions hereof,
be released and discharged; provided, however, that (i) such Defaulting Lender’s
rights under Section 3.04 shall survive such release and discharge as to matters
occurring prior to such date and (ii) no claim that the Borrower may have
against such Defaulting Lender arising out of such Defaulting Lender’s default
hereunder shall be released or impaired in any way. The aggregate amount of the
Commitments of the Lenders once reduced pursuant to this Section 2.04(b) may not
be reinstated.

2.05 Repayment of Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans outstanding on such date. All Loans
must be repaid in the same currency in which made.

2.06 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; and (ii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

28



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.07 Fees.

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a facility
fee in Dollars equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Outstanding Amount of all Loans), regardless of usage, subject to adjustment as
provided in Section 2.14. The facility fee shall accrue at all times during the
Availability Period (and thereafter so long as any Loans remain outstanding),
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the first
Business Day of each January, April, July and October, commencing with the first
such date to occur after the Restatement Date, and on the last day of the
Availability Period (and, if applicable, thereafter on demand). The facility fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Other Fees. The Borrower shall pay to each Arranger and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.08 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including when the Base Rate Loan is determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year

 

29



--------------------------------------------------------------------------------

and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.10(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

2.09 Evidence of Debt.

The Borrowings made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowings made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount, currency
and maturity of its Loans and payments with respect thereto.

2.10 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrower hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent

 

30



--------------------------------------------------------------------------------

of the Alternative Currency payment amount. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. All payments to
be made by a Lender to the Administrative Agent shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
setoff. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

 

31



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.11 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans, other than an assignment to the Borrower or any Affiliate thereof
(as to which the provisions of this Section shall apply)

 

32



--------------------------------------------------------------------------------

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.12 Extension of Maturity Date.

The Borrower may, upon not less than 30 days’ (but not more than 45 days’)
notice prior to each anniversary of the Restatement Date from and after the
second anniversary of the Restatement Date (each such anniversary, “Current
Anniversary Date”) to the Administrative Agent (which shall notify each Lender
of receipt of such request), propose to extend the Maturity Date for an
additional one-year period measured from the Maturity Date then in effect. Each
Lender shall endeavor to respond to such request, whether affirmatively or
negatively (such determination to be in the sole discretion of such Lender), by
notice to the Administrative Agent in writing not less than 20 days (but not
more than 30 days) prior to the Current Anniversary Date. The Administrative
Agent shall, upon not less than 15 days’ notice prior to the Current Anniversary
Date, notify the Borrower in writing of the Lenders’ decisions. No Maturity Date
of any Lender shall be extended unless (i) by the date 20 days prior to the
Maturity Date then in effect Banks having at least 50% in aggregate amount of
the Commitments in effect at the time any such extension is requested shall have
elected so to extend their Commitments and (ii) the Administrative Agent shall
have received a certificate signed by a Designated Officer dated as of such
extension date in form and substance satisfactory to the Administrative Agent
stating that the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.12, the representations and warranties contained in
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b) of Section 6.01 and the representations and
warranties contained in Section 5.06 shall be deemed to refer to the most recent
financial statements furnished pursuant to subsection (b) of Section 6.01, and
that no Default has occurred and is continuing. Any Lender which does not give
such notice to the Administrative Agent by the date 20 days prior to the
Maturity Date then in effect shall be deemed to have elected not to extend as
requested, and the Commitment of each non-extending Lender shall terminate on
its Maturity Date determined without giving effect to such requested extension.
If any Lender does not consent to a request for an extension of the Maturity
Date, or is deemed not to have consented to the requested extension (each, a
“Declining Lender”), and the Maturity Date has been extended for the other
Lender(s) (the “Extending Lenders”), the Borrower may, prior to the end of the
Current Anniversary Date, replace such Declining Lender with one or more
Eligible Assignees or increase the Commitment of an Extending Lender, in an
amount equal to the amount of the Commitments of the Declining Lenders, provided
that, as provided in Section 2.13, the Extending Lenders shall have the right to
increase their Commitments ratably up to the amount of the Declining Lenders’
Commitments before the Borrower will be permitted to substitute any other
financial institution for the Declining Lenders.

 

33



--------------------------------------------------------------------------------

2.13 Increase in Commitments.

(a) On a single occasion during each year subsequent to the Restatement Date,
the Borrower may, upon at least thirty (30) days’ notice to the Administrative
Agent (which shall promptly provide a copy of such notice to the Lenders),
propose to increase the amount of the Commitments in an aggregate minimum amount
of $25,000,000 and an aggregate maximum amount for all increases pursuant to
this Section 2.13 not to exceed $250,000,000 (the amount of any such increase,
the “Increased Commitments”) provided that the Administrative Agent shall have
received a certificate signed by a Designated Officer dated as of the date of
such increase in form and substance satisfactory to the Administrative Agent
stating that the representations and warranties contained in Article V are true
and correct in all material respects on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in Section 5.05 shall be deemed to
refer to the most recent statements furnished pursuant to subsections (a) and
(b) of Section 6.01 and the representations and warranties contained in
Section 5.06 shall be deemed to refer to the most recent financial statements
furnished pursuant to subsection (b) of Section 6.01 and that no Default has
occurred and is continuing.

(b) The Borrower may offer the Increased Commitments to: (i) any Lender party to
this Agreement; provided, that any Lender offered an Increased Commitment shall
have no obligation to accept such Increased Commitment; or (ii) any other
Eligible Assignee acceptable to the Administrative Agent and which agrees to
become a party to this Agreement (an “Additional Lender”); provided that the
Commitment of each such Lender or Additional Lender equals or exceeds
$10,000,000. The sum of (1) the aggregate amount of Commitment increases of any
existing Lenders pursuant to this subsection (b) plus (2) the aggregate amount
of any Commitments of Additional Lenders shall not in the aggregate exceed the
total amount of the Increased Commitments.

(c) An increase in the aggregate amount of the Commitments pursuant to this
Section 2.13 shall become effective upon the receipt by the Administrative Agent
of an agreement in form and substance satisfactory to the Administrative Agent
signed by the Borrower, by each Additional Lender and by each other Lender whose
Commitment is to be increased, setting forth the new Commitments of such Lenders
and setting forth the agreement of each Additional Lender to become a party to
this Agreement and to be bound by all the terms and provisions hereof, together
with such evidence of appropriate corporate authorization on the part of the
Borrower with respect to the Increased Commitments and such opinions of counsel
for the Borrower with respect to the Increased Commitments as the Administrative
Agent may reasonably request.

2.14 Defaulting Lenders. Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law:

 

34



--------------------------------------------------------------------------------

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08, shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the other Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees. Each Defaulting Lender shall be entitled to receive fees
payable under Sections 2.07(a) and 2.07(b) for any period during which that
Lender is a Defaulting Lender only to the extent allocable to the sum of the
outstanding principal amount of the Loans funded by it.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in their sole discretion in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a

 

35



--------------------------------------------------------------------------------

pro rata basis by the Lenders in accordance with their Applicable Percentages,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of the Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If, taking into account the
information and documentation delivered pursuant to subsection (c) below, any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable Laws and, if such Tax is an Indemnified Tax, then the sum
payable by the Borrower shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(ii) Each Lender shall, and does hereby, severally indemnify the Borrower and
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, against (x) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for

 

36



--------------------------------------------------------------------------------

such Indemnified Taxes and without limiting the obligation of the Borrower to do
so), (y) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (z) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority as provided in this Section 3.01, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (e)(ii)(B) and (e)(ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding Tax;

 

37



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (or any successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI (or any successor form);

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN (or any successor form); or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI (or any successor form), IRS Form W-8BEN (or any successor form), a U.S.
Tax Compliance Certificate substantially in the form of Exhibit E, IRS Form W-9
(or any successor form), and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E on behalf
of each such direct and indirect partner;

 

38



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Laws
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) and net of any loss or gain realized in
the conversion of such funds from or to another currency incurred by the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental

 

39



--------------------------------------------------------------------------------

Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the applicable Recipient be required to pay any
amount to the Borrower pursuant to this subsection (f) the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection
(f) shall not be construed to require the Administrative Agent or any Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurocurrency Rate
Loans (whether denominated in Dollars or an Alternative Currency), or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended, and (ii) if such notice asserts the illegality of such Lender making
or maintaining the Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurocurrency Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurocurrency Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

40



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, (b) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan or in
connection with an existing or proposed Base Rate Loan (whether denominated in
Dollars or an Alternative Currency), or (c) the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended, and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes or
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

(iii) result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurocurrency Rate Loans; or

(iv) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurocurrency Rate Loans made by such
Lender;

 

41



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as “Eurocurrency liabilities”), additional interest on
the unpaid principal amount of each Eurocurrency Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or

 

42



--------------------------------------------------------------------------------

Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which in each case shall be due and payable
on each date on which such interest or cost is payable on or with respect to
such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.

3.05 Compensation for Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, which written demand shall set
forth in reasonable detail the amount or amounts as necessary to compensate such
Lender as specified in this Section 3.05 and be delivered to the Borrower and
shall be conclusive and binding absent manifest error, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any
documented loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any Loan (or interest due
thereon) denominated in an Alternative Currency on its scheduled due date or any
payment thereof in a different currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, or if any Lender

 

43



--------------------------------------------------------------------------------

gives a notice pursuant to Section 3.02, then at the request of the Borrower
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV. CONDITIONS PRECEDENT

4.01 Conditions to Restatement. The effectiveness of this Agreement is subject
to satisfaction or waiver of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Designated Officer of the Borrower, each
dated the Restatement Date (or, in the case of certificates of governmental
officials, a recent date before the Restatement Date) and each in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two Business Days in advance of the Restatement Date;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Designated Officers of the Borrower as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Designated Officer thereof authorized to act as a Designated Officer in
connection with this Agreement and the other Loan Documents to which the
Borrower is a party;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized, that the
Borrower is validly existing, in good standing and qualified to engage in
business in its jurisdiction of incorporation and that the Borrower is in good
standing as a foreign corporation in California;

 

44



--------------------------------------------------------------------------------

(v) a favorable opinion of Vikas Arora, internal counsel to the Borrower,
addressed to the Administrative Agent and each Lender, as to the matters
concerning the Borrower and the Loan Documents as the Administrative Agent may
reasonably request;

(vi) a certificate signed by a Designated Officer of the Borrower (A) setting
forth resolutions adopted by the Borrower’s board of directors authorizing the
execution, delivery and performance of the Loan Documents by the Borrower,
(B) certifying that the representations and warranties contained in Article V
are true and correct on and as of the Restatement Date, (C) no Default has
occurred and is continuing and (D) the Borrower shall be in compliance with all
the terms and provisions of the Loan Documents; and

(vii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or Required Lenders reasonably may require.

(b) Any fees required to be paid on or before the Restatement Date shall have
been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable and documented fees, charges and disbursements of a single counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Restatement
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

(d) The Restatement Date shall have occurred on or before December 31, 2011.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Date specifying its objection thereto.

4.02 Conditions to all Borrowings. The obligation of each Lender to honor any
Loan Notice (other than a Loan Notice requesting only a conversion of Loans to
the other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

(a) The representations and warranties of the Borrower contained in Article V
(other than in Sections 5.06 and 5.09) or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Borrowing, except to the extent that

 

45



--------------------------------------------------------------------------------

such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Section 5.05 shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b) of Section 6.01.

(b) No Default shall exist, or would result from such proposed Borrowing or from
the application of the proceeds thereof.

(c) The Administrative Agent shall have received a Loan Notice in accordance
with the requirements hereof.

(d) In the case of a Borrowing to be denominated in an Alternative Currency,
there shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent or the Required
Lenders (in the case of any Loans to be denominated in an Alternative Currency)
would make it impracticable for such Borrowing to be denominated in the relevant
Alternative Currency.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurocurrency Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

ARTICLE V. REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence and Qualification; Power; Compliance with Law.

(a) The Borrower is a corporation duly formed, validly existing and in good
standing under the laws of Delaware. The Borrower is duly qualified or
registered to transact business in California and each other jurisdiction in
which the conduct of its business or the ownership of its properties make such
qualification or registration necessary, except where the failure so to qualify
or register would have a Material Adverse Effect. The Borrower has all requisite
corporate power and authority to conduct its business, to own and lease its
properties and to execute, deliver and perform all of its obligations under the
Loan Documents.

(b) All outstanding shares of capital stock of the Borrower are duly authorized,
validly issued, fully paid, nonassessable, and issued in compliance with all
applicable state and federal securities and other laws.

(c) The Borrower is in compliance with all Laws and other legal requirements
applicable to its business, has obtained all authorizations, consents,
approvals, orders, licenses and permits from, and has accomplished all filings,
registrations and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Authority that are necessary for the
transaction of its business, except where the failure so to comply, file,
register, qualify or obtain exemptions would not have a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

5.02 Authority; Compliance with Other Instruments and Government Regulations.
The execution, delivery, and performance by the Borrower of the Loan Documents
have been duly authorized by all necessary action and do not and will not
(a) require any consent or approval not heretofore obtained of any stockholder,
security holder or creditor; (b) violate or conflict with any provision of the
Borrower’s Organization Documents; (c) result in or require the creation or
imposition of any Lien or Right of Others upon or with respect to any property
now owned or leased or hereafter acquired by the Borrower; (d) violate any
provision of any Laws (including without limitation Regulation U of the Board of
Governors of the Federal Reserve System), order, writ, judgment, injunction,
decree, determination, or award presently in effect having applicability to the
Borrower; or (e) result in a breach of or constitute a default under, or cause
or permit the acceleration of any obligation owed under, any indenture or loan
or credit agreement or any other material agreement, lease, or instrument to
which the Borrower is a party or by which the Borrower or any of its property,
is bound or affected; and the Borrower is not in default under any Laws, order,
writ, judgment, injunction, decree, determination, award, indenture, agreement,
lease, or instrument described in Section 5.02(e) in any respect that would have
a Material Adverse Effect.

5.03 No Governmental Approvals Required. No authorization, consent, approval,
order, license or permit from, or filing, registration, or qualification with,
notice to or exemption from any of the foregoing from any Governmental Authority
or any other Person is or will be necessary or required in connection with the
execution, delivery, and performance by, or enforcement against, the Borrower of
the Loan Documents.

5.04 Subsidiaries.

(a) Schedule 5.04 hereto correctly sets forth as of January 1, 2011 the names,
forms of legal entity and jurisdictions of formation of all Subsidiaries of the
Borrower and states whether each is or is not a Consolidated Subsidiary. Except
for shares of capital stock or partnership interests in a Subsidiary required by
applicable Laws to be held by a director or comparable official of that
Subsidiary and unless otherwise indicated in Schedule 5.04 or where the failure
to own all of the shares of capital stock or partnership interests in such
Subsidiary would have a Material Adverse Effect, all of the outstanding shares
of capital stock or partnership interests of each Subsidiary are owned
beneficially by the Borrower, and, to the best knowledge of the Borrower, all
securities and interests so owned are duly authorized, validly issued, fully
paid, non assessable, and issued in compliance with all applicable state and
federal securities and other laws, and are free and clear of all Liens and
Rights of Others.

(b) Each Subsidiary is a corporation or other legal entity duly formed, validly
existing, and in good standing under the laws of its jurisdiction of formation,
is duly qualified to do business and is in good standing in each jurisdiction in
which the conduct of its business or the ownership or leasing of its properties
makes such qualification necessary, except where the failure to be so duly
qualified and in good standing would have a Material Adverse Effect, and has all
requisite legal power and authority to conduct its business and to own and lease
its properties.

 

47



--------------------------------------------------------------------------------

(c) Each Subsidiary is in compliance with all Laws and other requirements
applicable to its business and has obtained all authorizations, consents,
approvals, orders, licenses, and permits from, and has accomplished all filings,
registrations, and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Authority that are necessary for the
transaction of its business, except where the failure to be in such compliance,
obtain such authorizations, consents, approvals, orders, licenses, and permits,
accomplish such filings, registrations, and qualifications, or obtain such
exemptions, would have a Material Adverse Effect.

5.05 Financial Statements. The Borrower has furnished to each Lender the
following financial statements: (i) the consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as at January 1, 2011, and the
related consolidated statements of income, Shareholders’ Equity and changes in
financial position for the year then ended, together with the report of
PricewaterhouseCoopers on such financial statements and (ii) the consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as at October 1,
2011, and the related consolidated statements of income, Shareholder’s Equity
and changes in financial position for the three months then ended. The foregoing
financial statements (i) are in accordance with the books and records of the
Borrower and its Consolidated Subsidiaries, (ii) were prepared in accordance
with GAAP applied consistently throughout the periods covered thereby and
(iii) fairly present the consolidated financial condition and results of
operations of the Borrower and the Consolidated Subsidiaries as at the dates and
for the periods covered thereby.

5.06 No Material Adverse Change or Other Liabilities. Since January 1, 2011,
there has been no event or circumstance that has had a Material Adverse Effect.
The Borrower and the Consolidated Subsidiaries do not have any material
liability or material contingent liability required to be reflected or disclosed
in the financial statements or notes thereto described in Section 5.05 which is
not so reflected or disclosed.

5.07 Title to Assets. The Borrower has good and valid title to all of the assets
reflected in the financial statements described in Section 5.05 (except for
assets that are sold in transactions that are not prohibited by the terms of
this Agreement) free and clear of all Liens and Rights of Others other than
(a) those reflected or disclosed in such financial statements or notes thereto,
(b) immaterial Liens or Rights of Others not required under GAAP to be so
reflected or disclosed, and (c) Liens or Rights of Others permitted pursuant to
Section 7.02.

5.08 Regulated Industries. Neither the Borrower, any Person “controlling” (as
such term is defined in the definition of “Affiliate”) the Borrower, nor any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.09 Litigation. There are no actions, suits, proceedings or investigations
pending or, to the best of the Borrower’s knowledge, threatened against or
affecting the Borrower or any of its Subsidiaries or any property of any of them
in any court of law or before any Governmental Authority which, (a) purport to
affect or pertain to this Agreement or any other Loan Document

 

48



--------------------------------------------------------------------------------

or any of the transactions contemplated hereby, or (b) if determined adversely
to any of them, would have a Material Adverse Effect, except, with respect to
the foregoing subsection (b), as referred to in the Borrower’s news releases and
filings with the SEC made or filed on or prior to the Restatement Date.

5.10 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, the legal, valid, and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by equitable principles relating to the granting
of specific performance and other equitable remedies as a matter of judicial
discretion.

5.11 No Default. No Default exists or has resulted from the incurring of any
Obligations by the Borrower. As of the Restatement Date, neither the Borrower
nor any Subsidiary is in default under or with respect to any material
Contractual Obligation in any respect which, individually or together with all
such defaults, has had a Material Adverse Effect.

5.12 ERISA. (a) The actuarial present value of all vested accrued benefits under
all Pension Plans does not exceed the current fair market value of the assets
determined on an ongoing basis of the Pension Plans by an amount which would
materially affect the financial condition or the Borrower’s abilities to pay or
perform its obligations under the Loan Documents; (b) no Pension Plan or trust
created thereunder has failed to satisfy the minimum funding standards under
Section 412 of the Code and Section 302 of ERISA, in each case, whether or not
waived, since the effective date of ERISA; and (c) based on information received
from the respective administrators of “multiemployer plans” (as defined in
ERISA) to which the Borrower or any Subsidiary contributes, the aggregate
present value of the unfunded vested benefits allocable to the Borrower or such
Subsidiaries under all such multiemployer plans is not an amount which would
materially affect the financial condition or the Borrower’s abilities to pay or
perform its obligations under the Loan Documents.

5.13 Regulation U. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for purpose of purchasing or carrying any Margin Stock within the
meanings of Regulation U of the Board of Governors of the Federal Reserve
System. No part of any Borrowing will be used to buy or carry any Margin Stock,
or to extend credit to others for that purpose, or for any purpose, if to do so
would violate the provisions of Regulation U.

5.14 Tax Liability. The Borrower and its Subsidiaries have filed or caused to be
filed all income tax returns which are required to have been filed by them, and
have paid, or made provision for the payment of, all Taxes which have become due
pursuant to said returns or pursuant to any assessment received by the Borrower
or any Subsidiary, except (a) such Taxes, if any, as are being contested in good
faith and as to which adequate reserves have been established in accordance with
GAAP or (b) where the failure to so file or pay would not have a Material
Adverse Effect.

 

49



--------------------------------------------------------------------------------

5.15 Copyrights, Patents, Trademarks and Licenses, etc. The Borrower or its
Subsidiaries own or are licensed or otherwise have the right to use all of the
patents, patent rights trademarks, service marks, trade names, copyrights,
contractual franchises, licenses, authorizations and other rights that are
reasonably necessary for the operation of their respective businesses, where the
failure to have such rights would have a Material Adverse Effect. To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person, where such infringement would create a
Material Adverse Effect.

5.16 Environmental Matters. The Borrower conducts in the ordinary course of
business a review of the effect of existing Environmental Laws and existing
Environmental Claims on its business, operations and properties, and as a result
thereof the Borrower has reasonably concluded that such Environmental Laws and
Environmental Claims would not, individually or in the aggregate, have a
Material Adverse Effect.

5.17 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or such Subsidiary operates.

5.18 Disclosure. No written statement made by the Borrower to the Lenders in
connection with the Loan Documents or any Loan contains or will contain any
untrue statement of a material fact or omits or will omit a material fact
necessary to make the statements contained or made therein not misleading. There
is no fact which the Borrower has not disclosed to the Lenders in writing which
materially and adversely affects nor, so far as the Borrower can now foresee, is
reasonably likely to prove to affect materially and adversely the business,
operations, properties, prospects, profits or condition (financial or otherwise)
of the Borrower and its Subsidiaries, taken as a whole, or the ability of the
Borrower to perform the Obligations.

ARTICLE VI. AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations), the Borrower shall, and shall cause each of its
Subsidiaries to, unless the Required Lenders otherwise consent in writing:

6.01 Financial and Business Information. The Borrower shall deliver to the
Lenders at its own expense:

(a) As soon as reasonably possible, and in any event within 60 days after the
close of each of the first three fiscal quarters of each fiscal year of the
Borrower, (i) the consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such quarter, setting forth in
comparative form the corresponding figures for the corresponding quarter of the
preceding fiscal year, if available, and (ii) the consolidated statements of
profit and loss and changes in financial position of the Borrower and its
Consolidated Subsidiaries for such quarter

 

50



--------------------------------------------------------------------------------

and for the portion of the fiscal year ended with such quarter, setting forth in
comparative form the corresponding periods of the preceding fiscal year, all in
reasonable detail, prepared in accordance with GAAP and certified by the
principal financial officer of the Borrower, subject to normal year-end audit
adjustments;

(b) As soon as reasonably possible, and in any event within 120 days after the
close of each fiscal year of the Borrower, (i) the consolidated balance sheets
of the Borrower and its Consolidated Subsidiaries as at the end of such fiscal
year, setting forth in comparative form the corresponding figures at the end of
the preceding fiscal year and (ii) the consolidated statements of profit and
loss and changes in financial position of the Borrower and its Consolidated
Subsidiaries for such fiscal year, setting forth in comparative form the
corresponding figures for the previous fiscal year. Such consolidated balance
sheet and statements shall be prepared in reasonable detail, in accordance with
GAAP, and shall be accompanied by a report and opinion of PricewaterhouseCoopers
or other independent public accountants selected by the Borrower and reasonably
satisfactory to the Required Lenders, which report and opinion shall be prepared
in accordance with GAAP and shall be subject only to such qualifications and
exceptions as are acceptable to the Required Lenders.

6.02 Certificates; Other Information. The Borrower shall deliver or make
available to the Administrative Agent and the Lenders at its own expense:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a Compliance Certificate executed by a Designated
Officer;

(b) promptly after request by the Administrative Agent or any Lender, copies of
any material report filed by the Borrower or any of its Subsidiaries with any
Governmental Authority unless such delivery or making such report available
would violate applicable Laws; and

(c) promptly after the same are available, at the Administrative Agent’s or any
Lender’s request, copies of each annual report, proxy or financial statement or
other material report or communication sent to all stockholders of the Borrower,
and copies of all annual, regular, periodic and special reports and registration
statements which the Borrower files or is required to file with the SEC or any
similar or corresponding Governmental Authority or with any securities exchange.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the

 

51



--------------------------------------------------------------------------------

Borrower shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks, Syndtrak or another
similar electronic system (the “Platform”) and (b) no Lender shall be a Public
Lender.

6.03 Notices. The Borrower shall promptly notify the Administrative Agent and
each Lender:

(a) promptly upon becoming aware of the occurrence of any (i) “reportable event”
(as such term is defined in Section 4043 of ERISA) or (ii) “prohibited
transaction” (as such term is defined in Section 406 of ERISA) with respect to
which the Borrower may be liable for excise tax under Section 4975 of the Code
in connection with any Pension Plan or any trust created thereunder, in either
case which may result in a Material Adverse Effect, a written notice specifying
the nature thereof, what action the Borrower and/or any of its Subsidiaries is
taking or proposes to take with respect thereto, and, when known, any action
taken by the Internal Revenue Service with respect thereto; it being understood
that for purposes of this provision, “aware” means that such event or
transaction must be actually known to the chief financial officer or the
treasurer of the Borrower;

(b) promptly upon, and in any event within five Business Days after, becoming
aware of the existence of any condition or event which constitutes a Default or
an Event of Default, a written notice specifying the nature and period of
existence thereof and what action the Borrower is taking or proposes to take
with respect thereto; it being understood that for purposes of this provision,
“aware” means that such condition or event must be actually known to the chief
financial officer or the treasurer of the Borrower;

(c) promptly upon becoming aware that the holder of any evidence of indebtedness
or other security of the Borrower or any of its Subsidiaries that is material to
the Borrower and its consolidated Subsidiaries, considered as a whole, has given
notice or taken any other action with respect to a claimed default or event of
default, a written notice specifying the notice given or action taken by such
holder and the nature of the claimed default or event of default and what action
the Borrower or its Subsidiary is taking or proposes to take with respect
thereto; it being understood that for purposes of this provision, “aware” means
that such notice or action must be actually known to the chief financial officer
or the treasurer of the Borrower;

 

52



--------------------------------------------------------------------------------

(d) of any change in accounting policies or financial reporting practices by the
Borrower or any of its consolidated Subsidiaries that is material to the
Borrower and its consolidated Subsidiaries considered as a whole; and

(e) such other data and information as from time to time may be reasonably
requested by any Lender.

6.04 Payment of Taxes and Other Potential Liens. Pay and discharge promptly, all
Taxes (including any withholding Taxes required by law to be paid by the
Borrower), assessments, and governmental charges or levies imposed upon it, upon
its property or any part thereof, upon its income or profits or any part
thereof, in each case that, individually or in the aggregate, are material to
the Borrower and its Subsidiaries, considered as a whole, or upon any right or
interest of the Lenders under any Loan Document; except that the Borrower and
its Subsidiaries shall not be required to pay or cause to be paid (a) any income
or gross receipts Tax generally applicable to banks or (b) any Tax, assessment,
charge, or levy that is not yet past due, or is being contested in good faith by
appropriate proceedings, as long as the relevant entity has established and
maintains adequate reserves for the payment of the same and by reason of such
nonpayment no material property of the Borrower is in danger of being lost or
forfeited.

6.05 Preservation of Existence. Preserve and maintain their respective
existence, licenses, rights, franchises, and privileges in the jurisdiction of
their formation and all authorizations, consents, approvals, orders, licenses,
permits, or exemptions from, or registrations with, any Governmental Authority
that are necessary for the transaction of their respective businesses, and
qualify and remain qualified to transact business in each jurisdiction in which
such qualification is necessary in view of their respective business or the
ownership or leasing of their respective properties, except that the failure to
preserve and maintain any particular license, right, franchise, privilege,
authorization, consent, approval, order, permit, exemption, or registration, or
to qualify or remain qualified in any jurisdiction, that would not have a
Material Adverse Effect will not constitute a violation of this covenant, and
except that nothing in this Section 6.05 shall prevent the termination of the
business or existence (corporate or otherwise) of any Subsidiary of the Borrower
which in the reasonable judgment of the Board of Directors of the Borrower is no
longer necessary or desirable.

6.06 Maintenance of Properties. Maintain, preserve, and protect all of their
respective properties and equipment in good order and condition, subject to wear
and tear in the ordinary course of business and, in the case of unimproved
properties, damage caused by the natural elements, and not permit any waste of
their respective properties, except where a failure to maintain, preserve, and
protect a particular item of property or equipment could not reasonably be
expected to result in a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain insurance with financially sound and
reputable insurance companies in such amounts and against such risks as is
usually carried by responsible companies engaged in similar businesses and
owning similar assets in the general areas in which the Borrower and its
Subsidiaries operate except to the extent that the Borrower or a Subsidiary is,
in the reasonable opinion of a Designated Officer, adequately self insured in a
manner comparable to responsible companies engaged in similar businesses and
owning similar assets in the general areas in which the Borrower and its
Subsidiaries operate.

 

53



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Comply with the requirements of all applicable Laws
and orders, writs, injunctions and decrees of any Governmental Authority,
noncompliance with which would result in a Material Adverse Effect, except that
the Borrower and its Subsidiaries need not comply with a requirement then being
contested by any of them in good faith by appropriate proceedings so long as no
interest of the Lenders would be materially impaired thereby.

6.09 Inspection Rights. At any time during regular business hours and as often
as reasonably requested, permit any Lender or any employee, agent, or
representative thereof to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the properties of the
Borrower and its Subsidiaries and to discuss the affairs, finances, and accounts
of the Borrower and its Subsidiaries with any of their officials, customers or
vendors, and, upon request, to furnish promptly to each Lender true copies of
all material financial information formally made available to the senior
management of the Borrower and reasonably identifiable by the Borrower. Nothing
herein shall obligate the Borrower to disclose any information to the Lenders
respecting trade secrets or similar proprietary information constituting
products or processes relating to the business of the Borrower or its
Subsidiaries or in violation of applicable Laws.

6.10 Keeping of Records and Books of Account. Keep adequate records and books of
account reflecting financial transactions in conformity with GAAP and all
applicable requirements of any Governmental Authority having jurisdiction over
the Borrower or any of its Subsidiaries, except where the failure to comply with
GAAP or such applicable requirements would not make the records and books of
accounts of the Borrower and its Subsidiaries, taken as a whole, materially
misleading.

6.11 ERISA Compliance. Comply with the minimum funding requirements of ERISA
with respect to all Pension Plans, except where a failure to comply with such
minimum funding requirements could not reasonably be expected to result in a
Material Adverse Effect.

6.12 Environmental Laws. Conduct its operations and keep and maintain its
property in compliance with all Environmental Laws where failure to do so would
have a Material Adverse Effect.

6.13 Use of Proceeds. Use the proceeds of the Loans for working capital,
commercial paper backup and other general corporate purposes not in
contravention of any Law or of any Loan Document, including acquiring other
Persons so long as the acquisition is approved by the board of directors,
requisite general partners, requisite managers or other governing board or body
of the Person being acquired.

 

54



--------------------------------------------------------------------------------

ARTICLE VII. NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations), the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

7.01 Type of Business. Make any substantial change in the character of the
business as of the date hereof of the Borrower and its Subsidiaries, taken as a
whole.

7.02 Liens. Create, incur, assume or permit to exist any Lien upon any of its
property or assets (other than Unrestricted Margin Stock) now owned or hereafter
acquired if the aggregate obligations secured by all such Liens exceeds, or
would exceed (giving effect to any proposed new Lien), an amount equal to 10% of
Consolidated Net Worth, except, in both cases:

(a) Liens for Taxes not delinquent or being contested in good faith by
appropriate proceedings in accordance with Section 6.04;

(b) Liens arising in connection with workers’ compensation, unemployment
insurance or social security obligations;

(c) mechanics’, workmen’s, materialmen’s, landlords’, carriers’, repairmen’s or
other like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

(d) minor Liens which do not in the aggregate materially detract from the value
of its property or assets or materially impair their use in the operation of the
business of the Borrower or the Subsidiary owning same;

(e) Liens in existence on property at the time of its acquisition by the
Borrower or its Subsidiary;

(f) Liens under the Loan Documents; and

(g) purchase money Liens in connection with nonrecourse tax sale and leaseback
transactions.

7.03 Investments. Make or permit to exist any Investment in any Person, except:

(a) credit extended in connection with the sale of goods or rendering of
services in the ordinary course of business;

(b) Investments in a Consolidated Subsidiary;

(c) Acquisitions;

(d) Investments consisting of Cash Equivalents;

(e) Investments that individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect; and

 

55



--------------------------------------------------------------------------------

(f) Investments in corporations, joint ventures, partnerships, limited liability
companies and other Persons not majority owned by the Borrower and its
Subsidiaries not exceeding 5% of Consolidated Net Worth in the aggregate.

7.04 Contingent Obligations. Incur or permit to exist any Contingent Obligation
if the aggregate of all Contingent Obligations exceeds, or would exceed (giving
effect to any proposed new Contingent Obligation) an amount equal to 5% of
Consolidated Net Worth, except the endorsement of negotiable instruments in the
ordinary course of collection.

7.05 Subordinated Debt. Make any principal prepayment on any Subordinated Debt
or, if and so long as a Default exists, any payment of principal or interest on
any Subordinated Debt.

7.06 Sale of Assets or Merger. Sell or otherwise dispose of all or substantially
all of the assets (other than Unrestricted Margin Stock), or merge with any
other Person unless the Borrower or one of its Subsidiaries is the surviving
Person, except that the sale of all or substantially all of the assets of a
Subsidiary of the Borrower, or the merger of any Subsidiary of the Borrower when
it is not the surviving Person shall not violate this Section 7.06 if the assets
of such Subsidiary are not material in relation to the assets of the Borrower
and its Subsidiaries, taken as a whole.

7.07 Financial Covenants.

(a) Permit the Leverage Ratio at any time to exceed 3.50:1.00.

(b) Permit the ratio of Consolidated Earnings Before Interest and Taxes to
Consolidated Interest ending at any time to be less than 3.00:1.00.

7.08 Use of Proceeds. Use any portion of the Loan proceeds, in any manner that
might cause the Loan or the application of such proceeds to violate Regulation
U, Regulation T or Regulation X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board or to violate the Exchange Act, in
each case as in effect on the date or dates of such Loan and such use of
proceeds.

ARTICLE VIIA. LIMITATION ON SUBSIDIARY DEBT

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations), the Borrower shall not permit its Subsidiaries to
directly or indirectly create, incur, assume or suffer to exist any Debt,
except: (a) Debt owed by any Subsidiary to the Borrower or any other Subsidiary;
(b) Debt of Foreign Subsidiaries in an aggregate principal amount not to exceed
$350,000,000 at any time outstanding to the extent such Foreign Subsidiaries are
subject to capital requirements imposed by local laws and regulations that
prohibit the repatriation of funds by such Foreign Subsidiaries to the Borrower
or any Domestic Subsidiary or the repatriation of funds by such Foreign
Subsidiaries to the Borrower or any Domestic Subsidiary would result in material
adverse tax consequences to the Borrower or its Subsidiaries; and (c) other Debt
in an aggregate principal amount not to exceed $500,000,000 at any time
outstanding.

 

56



--------------------------------------------------------------------------------

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES UPON EVENTS OF DEFAULT

8.01 Events of Default. There will be a default hereunder if any one or more of
the following events (“Events of Default”) occurs and is continuing, whatever
the reason therefor:

(a) failure of the Borrower to pay any installment of principal when due or to
pay interest hereunder or any fee or other amounts due to any Lender hereunder
within three Business Days after the date when due; or

(b) the Borrower fails to perform or observe any other term, covenant, or
agreement (not specified in subsection (a) above) contained in any Loan Document
on its part to be performed or observed within 30 days after the date
performance is due; or

(c) any representation or warranty in any Loan Document or in any certificate,
agreement, instrument, or other document made or delivered pursuant to or in
connection with any Loan Document proves to have been incorrect or misleading
when made or deemed made in any material respect; or

(d) the Borrower or any of its Subsidiaries (1) fails to pay the principal, or
any principal installment, or any present or future indebtedness for borrowed
money, or any guaranty of present or future indebtedness for borrowed money,
within 10 days of the date when due (or within any longer stated grace period),
whether at the stated maturity, upon acceleration, by reason of required
prepayment or otherwise in excess of $50,000,000 in the aggregate, or (2) fails
to perform or observe any other term, covenant, or agreement on its part to be
performed or observed in connection with any present or future indebtedness for
borrowed money, or any guaranty of present or future indebtedness for borrowed
money, in excess of $50,000,000 in the aggregate, if as a result of such failure
any holder or holders thereof (or an agent or trustee on its or their behalf)
has the right to declare such indebtedness due before the date on which it
otherwise would become due or such guaranty to become payable; or

(e) any Loan Document, at any time after its execution and delivery and for any
reason other than the agreement of the Lenders or satisfaction in full of all
the Obligations, ceases to be in full force and effect or is declared by a court
of competent jurisdiction to be null and void, invalid, or unenforceable in any
respect which is, in the reasonable opinion of the Required Lenders, materially
adverse to the interest of the Lenders; or the Borrower denies that it has any
or further liability or obligation under any Loan Document or purports to
revoke, terminate or rescind any provision of any Loan Document; or the Borrower
or any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or

(f) one or more final judgments or orders against the Borrower or any of its
Subsidiaries is entered for the payment of money in an aggregate amount (as to
all such judgments or orders) in excess of $50,000,000, and remains unsatisfied
without procurement of a stay of execution for 45 days after the date of entry
of such judgment or order or in any event later than five days prior to the date
of any proposed sale under such judgment or order; or

 

57



--------------------------------------------------------------------------------

(g) any Domestic Subsidiary, any Significant Subsidiary or the Borrower is the
subject of an order for relief by a bankruptcy court, or is unable or admits in
writing its inability to pay its debts as they mature, or makes an assignment
for the benefit of creditors; or applies for or consents to the appointment of
any receiver, trustee, custodian, conservator, liquidator, rehabilitator, or
similar officer for it or for all or any part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, or similar officer
is appointed without the application or consent of that entity and the
appointment continues undischarged or unstayed for 60 days; or institutes or
consents to any bankruptcy, proposal in bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, dissolution, custodianship, conservatorship,
liquidation, rehabilitation, or similar proceeding relating to it or to all or
any part of its property under the laws of any jurisdiction; or any similar
proceeding is instituted without the consent of that entity and continues
undismissed or unstayed for 60 days; or any judgment, writ, warrant of
attachment or execution, or similar process is issued or levied against all or
any part of the property of any such entity in an amount in excess of 10% of the
total assets of such entity, and is not released, vacated, or fully bonded
within sixty (60) days after its issue or levy, or the Borrower or any Domestic
Subsidiary or any Significant Subsidiary shall take any corporate action to
authorize any of the actions set forth above in this subsection (g); or

(h) the occurrence of both a Change of Control and a Rating Event.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents; provided, however,
that upon the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States, the
obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.14, be applied by the Administrative Agent in the
following order:

 

58



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX. ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

59



--------------------------------------------------------------------------------

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

60



--------------------------------------------------------------------------------

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.

 

61



--------------------------------------------------------------------------------

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

62



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers or other titles listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

ARTICLE X. MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

 

63



--------------------------------------------------------------------------------

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (i) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(e) change Section 2.11 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

(f) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender; or

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended without further consent of any Lender (other than any Lender with an
Increased Commitment or any Additional Lender) to increase the Commitments in
accordance with Section 2.13 and, in connection with such increase in the
Commitments, to permit any Lenders providing such Increased Commitments and any
Additional Lenders to participate on a ratable basis (after giving effect to
such Increased Commitments and commitments of such Additional Lenders) in any
required vote or action required to be approved by the Required Lenders or by
any other number, percentage or class of Lenders hereunder.

 

64



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or other electronic
imaging means (e.g. “pdf” or “tif”) as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing

 

65



--------------------------------------------------------------------------------

clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower; excluding any such
losses, costs, expenses and liabilities that are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of the Administrative Agent or the
applicable Lender or Related Party. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

66



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of a single counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

67



--------------------------------------------------------------------------------

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. Without limiting the
provisions of Section 3.01(c), this Section 10.4(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.10(d).

 

68



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no Subsidiary of the Borrower shall have, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations

 

69



--------------------------------------------------------------------------------

hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in subsection (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 or a whole multiple of $1,000,000 in
excess thereof unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (such
consent by the Administrative Agent not to be unreasonably withheld or delayed
and each such consent to be within the sole discretion of the consenting party).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among the revolving
credit facility provided hereunder and any separate revolving credit facilities
provided pursuant to the last paragraph of Section 10.01 on a non-pro rata
basis;

 

70



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower shall be required (which consent may be given or
withheld in the Borrower’s sole discretion) (1) unless an Event of Default has
occurred and is continuing at the time of such assignment or (2) if such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund unless,
as a result of such assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, the Borrower would incur an additional cost pursuant to Article
III; provided that if no consent of the Borrower is required in accordance with
clause (2) of this subsection (b)(iii)(A), the assigning Lender shall give the
Administrative Agent and the Borrower written notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

71



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.04(c) with respect to any payments made by such
Lender to its Participant(s).

 

72



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 10.06 (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section 10.06 and (B) shall not be entitled to receive any greater
payment under Sections 3.01 or 3.04, with respect to any participation, than the
Lender from whom it acquired the applicable participation would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.11 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

 

73



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
provided that, to the extent practicable and permitted by law, written notice is
delivered to the Borrower, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.13(b) or
Section 10.01 or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided hereunder, (h) with the consent of the Borrower or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from the Borrower or
any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

74



--------------------------------------------------------------------------------

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender different
from the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.14 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its Affiliates may have.
Each Lender agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and

 

75



--------------------------------------------------------------------------------

understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender or if any other circumstance exists hereunder
that gives the Borrower the right to replace a Lender as a party hereto, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

 

76



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF CALIFORNIA SITTING IN LOS ANGELES COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE COUNTY OF LOS ANGELES, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH CALIFORNIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH

 

77



--------------------------------------------------------------------------------

ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 California Judicial Reference. If any action or proceeding is filed in a
court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision,

 

78



--------------------------------------------------------------------------------

provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Section 10.04, the Borrower shall be
solely responsible to pay all fees and expenses of any referee appointed in such
action or proceeding.

10.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Subsidiaries, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Subsidiaries, or any other Person and (B) none of the Administrative Agent,
either Arranger nor any Lender has any obligation to the Borrower or any of its
Subsidiaries with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Administrative Agent, either Arranger nor any Lender has any
obligation to disclose any of such interests to the Borrower or its
Subsidiaries. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent,
either Arranger nor any Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

10.18 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.19 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and

 

79



--------------------------------------------------------------------------------

address of the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

10.20 Time of the Essence. Time is of the essence of the Loan Documents.

10.21 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

80



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

AVERY DENNISON CORPORATION By:   /s/    Karyn E. Rodriguez Name:   Karyn E.
Rodriguez Title:   Vice President & Treasurer

 

S - 1



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:   /s/    Angela Lau Name:   Angela Lau Title:   Vice President

 

S - 2



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/    Matthew Griesbach Name:   Mathew Griesbach Title:   Director

 

S - 3



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as Syndication Agent and as a Lender

By:   /s/    Susan M. Olsen Name:   Susan M. Olsen Title:   Vice President

 

S - 4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Documentation Agent and as a Lender

By:   /s/    Tony Yung Name:   Tony Yung

Title:

  Executive Director

 

S - 1



--------------------------------------------------------------------------------

Standard Chartered Bank, as a Lender By:   /s/    Brendan Herley Name:   Brendan
Herley Title:   Director

 

By:   /s/    Robert K. Reddington Name:   Robert K. Reddington Title:   Credit
Documentation Manager

 

S - 1



--------------------------------------------------------------------------------

HSBC Bank USA, National Association,

as a Lender

By:    /s/    Steven F. Larsen Name:   Steven F. Larsen Title:   Vice President

 

S - 1



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender By:   /s/    Sid Khanolkar Name:   Sid
Khanolkar Title:   Vice President

 

S - 1



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND, PLC,

as a Lender

By:   /s/    Richard Ong Pho Name:   Richard Ong Pho Title:   Vice President

 

S - 1



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,

as a Lender

By:   /s/    Shuji Yabe Name:   Shuji Yabe Title:   Managing Director

 

S - 1



--------------------------------------------------------------------------------

Union Bank, N.A., as a Lender By:   /s/    David J. Stassel Name:   David J.
Stassel Title:   Vice President

 

S - 1



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

as a Lender

By:   /s/    Brandon Rolek Name:   Brandon Rolek Title:   Vice President

 

S - 1



--------------------------------------------------------------------------------

SCHEDULE 1.01

MANDATORY COST FORMULAE

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Administrative Agent shall calculate, as a percentage rate, a rate (the
“Additional Cost Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum. The Administrative Agent will, at the
request of the Borrower or any Lender, deliver to the Borrower or such Lender as
the case may be, a statement setting forth the calculation of any Mandatory
Cost.

 

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

  

AB+C(B-D)+E x 0.01

   per cent per annum   

100-(A+C)

  

 

  (b) in relation to any Loan in any currency other than Sterling:

 

  E x 0.01    per cent per annum   300   

 

Schedule 1.01



--------------------------------------------------------------------------------

Where:

 

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.06(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Lenders to the Administrative Agent
pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

Schedule 1.01



--------------------------------------------------------------------------------

7. If requested by the Administrative Agent or the Borrower, each Lender with a
Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by such Lender as being the average of the Fee
Tariffs applicable to such Lender for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of such Lender.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of the Lending Office out of which it is making available
its participation in the relevant Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Lender for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its Lending Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

Schedule 1.01



--------------------------------------------------------------------------------

  12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

  13. The Administrative Agent may from time to time, after consultation with
the Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

Schedule 1.01



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

                                 Lender                                 

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 100,000,000         14.814814815 % 

Citibank, N.A.

     100,000,000         14.814814815   

JPMorgan Chase Bank, N.A.

     100,000,000         14.814814815   

Standard Chartered Bank

     75,000,000         11.111111111   

HSBC Bank U.S.A., N.A.

     65,000,000         9.629629630   

Wells Fargo Bank, National Association

     60,000,000         8.888888889   

The Royal Bank of Scotland plc

     50,000,000         7.407407407   

Sumitomo Mitsui Banking Corporation

     50,000,000         7.407407407   

Union Bank, N.A.

     50,000,000         7.407407407   

The Northern Trust Company

     25,000,000         3.703703704   

Total

   $ 675,000,000         100.000000000 % 

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 5.04

SUBSIDIARIES1

 

SUBSIDIARY

  

JURISDICTION IN WHICH

ORGANIZED

ADC PHILIPPINES, INC.

   PHILIPPINES

ADESPAN S.R.L.

   ITALY

ADESPAN U.K. LIMITED

   UNITED KINGDOM

ADHIPRESS BANGLADESH LTD.

   BANGLADESH

ADHIPRESS (HONG KONG) LTD.

   HONG KONG

ADVANCE FAR INVESTMENTS LIMITED

   BRITISH VIRGIN ISLANDS

ALKAHN HONG KONG LABELS LTD.

   HONG KONG

AMERICAN TRIM PRODUCTS (ASIA) LIMITED

   HONG KONG

ARTISTIC INTERNATIONAL (HK) LTD.

   HONG KONG

ASTRIA S.R.L.

   ITALY

AVERY CORP.

   U.S.A.

AVERY DE MEXICO SRL DE CV

   MEXICO

AVERY DENNISON HOLDINGS (MALTA) LIMITED

   MALTA

AVERY DENNISON AUSTRALIA GROUP HOLDINGS PTY LIMITED

   AUSTRALIA

AVERY DENNISON AUSTRALIA INTERNATIONAL HOLDINGS PTY LTD.

   AUSTRALIA

AVERY DENNISON AUSTRALIA PTY LTD.

   AUSTRALIA

AVERY DENNISON BELGIE BVBA

   BELGIUM

AVERY DENNISON BENELUX BVBA

   BELGIUM

AVERY DENNISON BULGARIA EOOD

   BULGARIA

AVERY DENNISON BV

   NETHERLANDS

AVERY DENNISON CANADA CORPORATION

   CANADA

AVERY DENNISON CENTRAL EUROPE GMBH

   GERMANY

AVERY DENNISON CHILE S.A.

   CHILE

AVERY DENNISON COLOMBIA S. A.

   COLOMBIA

AVERY DENNISON CONVERTED PRODUCTS DE MEXICO, S.A. DE C.V.

   MEXICO

AVERY DENNISON CONVERTED PRODUCTS EL SALVADOR

S. A. DE C. V.

   EL SALVADOR

AVERY DENNISON COORDINATION CENTER BVBA

   BELGIUM

AVERY DENNISON C.A.

   VENEZUELA

AVERY DENNISON DE ARGENTINA S.A.

   ARGENTINA

AVERY DENNISON DEUTSCHLAND GMBH

   GERMANY

AVERY DENNISON DO BRASIL LTDA.

   BRAZIL

AVERY DENNISON DOMINICAN REPUBLIC S. A.

   DOMINICAN REPUBLIC

AVERY DENNISON EGYPT LLC

   EGYPT

AVERY DENNISON ETIKET TICARET LIMITED SIRKETI

   TURKEY

AVERY DENNISON EUROPE GMBH

   SWITZERLAND

AVERY DENNISON EUROPE HOLDING (DEUTSCHLAND) GMBH & CO KG

   GERMANY

AVERY DENNISON FINANCE BELGIUM BVBA

   BELGIUM

AVERY DENNISON FINANCE GERMANY GMBH

   GERMANY

AVERY DENNISON FINANCE LUXEMBOURG II SARL

   LUXEMBOURG

AVERY DENNISON FINANCE LUXEMBOURG S. A. R. L.

   LUXEMBOURG

AVERY DENNISON FINANCE LUXEMBOURG III SARL

   LUXEMBOURG

AVERY DENNISON FOUNDATION

   U.S.A.

AVERY DENNISON FRANCE S.A.S.

   FRANCE

AVERY DENNISON G HOLDINGS I LLC

   U.S.A.

AVERY DENNISON G HOLDINGS III LLC

   U.S.A.

AVERY DENNISON G INVESTMENTS 111 LIMITED

   GIBRALTAR

AVERY DENNISON G INVESTMENTS V LIMITED

   GIBRALTAR

AVERY DENNISON GROUP DANMARK APS

   DENMARK

AVERY DENNISON GROUP SINGAPORE (PTE) LIMITED

   SINGAPORE

AVERY DENNISON GULF FZCO

   UNITED ARAB EMIRATES

 

 

1 

Please note that each subsidiary listed on this Schedule 5.04 is a Consolidated
Subsidiary.

 

Schedule 5.04



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION IN WHICH

ORGANIZED

AVERY DENNISON HOLDING AG

   SWITZERLAND

AVERY DENNISON HOLDING GMBH

   GERMANY

AVERY DENNISON HOLDING LUXEMBOURG S. A. R. L.

   LUXEMBOURG

AVERY DENNISON HOLDING & FINANCE THE NETHERLANDS BV

   NETHERLANDS

AVERY DENNISON HOLDINGS LLC

   U.S.A.

AVERY DENNISON HOLDINGS NEW ZEALAND LIMITED

   NEW ZEALAND

AVERY DENNISON HONG KONG BV

   NETHERLANDS

AVERY DENNISON HUNGARY LIMITED

   HUNGARY

AVERY DENNISON IBERICA, S.A.

   SPAIN

AVERY DENNISON INVESTMENT LUXEMBOURG II SARL

   LUXEMBOURG

AVERY DENNISON INVESTMENTS LUXEMBOURG S.A.R.L.

   LUXEMBOURG

AVERY DENNISON INVESTMENTS LUXEMBOURG III SARL

   LUXEMBOURG

AVERY DENNISON INVESTMENTS LUXEMBOURG IV SARL

   LUXEMBOURG

AVERY DENNISON INVESTMENTS LUXEMBOURG V SCA

   LUXEMBOURG

AVERY DENNISON ITALIA S.R.L.

   ITALY

AVERY DENNISON JAPAN K.K.

   JAPAN

AVERY DENNISON KAGIT URUNLERI SANAYI TICARET LIMITED SIRKETI

   TURKEY

AVERY DENNISON KOREA LIMITED

   SOUTH KOREA

AVERY DENNISON LANKA (PRIVATE) LIMITED

   SRI LANKA

AVERY DENNISON LUXEMBOURG SALES SARL

   LUXEMBOURG

AVERY DENNISON LUXEMBOURG S.A.R.L.

   LUXEMBOURG

AVERY DENNISON MANAGEMENT GMBH

   GERMANY

AVERY DENNISON MANAGEMENT KGAA

   LUXEMBOURG

AVERY DENNISON MANAGEMENT S.A.R.L.

   LUXEMBOURG

AVERY DENNISON MATERIALS EUROPE B.V.

   NETHERLANDS

AVERY DENNISON MATERIALS EUROPE GMBH

   SWITZERLAND

AVERY DENNISON MATERIALS FRANCE S.A.R.L.

   FRANCE

AVERY DENNISON MATERIALS GMBH

   GERMANY

AVERY DENNISON MATERIALS IRELAND LIMITED

   IRELAND

AVERY DENNISON MATERIALS NEDERLAND BV

   NETHERLANDS

AVERY DENNISON MATERIALS NEW ZEALAND LIMITED

   NEW ZEALAND

AVERY DENNISON MATERIALS PTY LIMITED

   AUSTRALIA

AVERY DENNISON MATERIALS ROM SRL

   ROMANIA

AVERY DENNISON MATERIALS RUSSIA LLC

   RUSSIA

AVERY DENNISON MATERIALS SALES FRANCE S. A. S.

   FRANCE

AVERY DENNISON MATERIALS SALES GERMANY GMBH

   GERMANY

AVERY DENNISON MATERIALS SDN BHD

   MALAYSIA

AVERY DENNISON MATERIALS U.K. LIMITED

   UNITED KINGDOM

AVERY DENNISON MAURITIUS LTD.

   MAURITIUS

AVERY DENNISON MOROCCO SARL

   MOROCCO

AVERY DENNISON NETHERLANDS INVESTMENT 0 BV

   NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT I BV

   NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT II B. V.

   NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT III BV

   NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT IX BV

   NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT NORTH AMERICA BV

   NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT VI BV

   NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT VII B.V.

   NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT VIII COOPERATIEF U.A.

   NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT X B V

   NETHERLANDS

AVERY DENNISON NETHERLANDS INVESTMENT XI COOPERATIEF U.A.

   NETHERLANDS

AVERY DENNISON NORDIC APS

   DENMARK

AVERY DENNISON NORGE A/S

   NORWAY

AVERY DENNISON NTP A. S.

   NORWAY

AVERY DENNISON OFFICE ACCESSORIES U.K. LIMITED

   UNITED KINGDOM

AVERY DENNISON OFFICE PRODUCTS COMPANY

   U.S.A.

 

Schedule 5.04



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION IN WHICH

ORGANIZED

AVERY DENNISON OFFICE PRODUCTS DE MEXICO, S DE R.L. DE C.V.

   MEXICO

AVERY DENNISON OFFICE PRODUCTS FRANCE S. A. S.

   FRANCE

AVERY DENNISON OFFICE PRODUCTS HOLDINGS COMPANY

   U.S.A.

AVERY DENNISON OFFICE PRODUCTS ITALIA S.R.L.

   ITALY

AVERY DENNISON OFFICE PRODUCTS MANUFACTURING U.K. LTD.

   UNITED KINGDOM

AVERY DENNISON OFFICE PRODUCTS PTY LIMITED

   AUSTRALIA

AVERY DENNISON OFFICE PRODUCTS (NZ) LIMITED

   NEW ZEALAND

AVERY DENNISON OFFICE PRODUCTS (PTY.) LTD.

   SOUTH AFRICA

AVERY DENNISON OVERSEAS CORPORATION

   U.S.A.

AVERY DENNISON OVERSEAS CORPORATION (JAPAN BRANCH)

   JAPAN

AVERY DENNISON PENSION TRUSTEE LIMITED

   UNITED KINGDOM

AVERY DENNISON PERU S. R. L.

   PERU

AVERY DENNISON POLSKA SP. Z O.O.

   POLAND

AVERY DENNISON PRAHA SPOL. S R. O.

   CZECH REPUBLIC

AVERY DENNISON REFLECTIVES DO BRAZIL LTDA.

   BRAZIL

AVERY DENNISON RETAIL INFORMATION SERVICES COLOMBIA S. A.

   COLOMBIA

AVERY DENNISON RETAIL INFORMATION SERVICES DE MEXICO,

S. A. DE C.V.

   MEXICO

AVERY DENNISON RETAIL INFORMATION SERVICES DOMINICAN REPUBLIC, S. A.

   DOMINICAN REPUBLIC

AVERY DENNISON RETAIL INFORMATION SERVICES EL SALVADOR

S. A. DE C. V.

   EL SALVADOR

AVERY DENNISON RETAIL INFORMATION SERVICES GUATEMALA,

S. A.

   GUATEMALA

AVERY DENNISON RETAIL INFORMATION SERVICES LLC

   U.S.A.

AVERY DENNISON RETAIL INFORMATION SERVICES UK LTD.

   UNITED KINGDOM

AVERY DENNISON RETAIL INFORMATION SERVICES (PTY) LTD

   SOUTH AFRICA

AVERY DENNISON RETAIL INFORMATION SERVICES HONDURAS,

S. R.L.

   HONDURAS

AVERY DENNISON RFID COMPANY

   U.S.A.

AVERY DENNISON RIS KOREA LTD.

   KOREA

AVERY DENNISON RIS MALAYSIA SDN BHD.

   MALAYSIA

AVERY DENNISON RIS TAIWAN LTD.

   TAIWAN

AVERY DENNISON RIS VIETNAM CO. LTD.

   VIETNAM

AVERY DENNISON R.I.S. FRANCE S. A. S.

   FRANCE

AVERY DENNISON R.I.S. IBERIA S.L.

   SPAIN

AVERY DENNISON R.I.S. ITALIA S.R.L.

   ITALY

AVERY DENNISON R.I.S. POLSKA SP.ZO.O

   POLAND

AVERY DENNISON SCANDINAVIA AB

   SWEDEN

AVERY DENNISON SCANDINAVIA APS

   DENMARK

AVERY DENNISON SCHWEIZ AG

   SWITZERLAND

AVERY DENNISON SECURITY PRINTING EUROPE APS

   DENMARK

AVERY DENNISON SHARED SERVICES, INC.

   U.S.A.

AVERY DENNISON SINGAPORE INVESTMENTS B.V.

   NETHERLANDS

AVERY DENNISON SINGAPORE (PTE) LTD

   SINGAPORE

AVERY DENNISON SOUTH AFRICA (PROPRIETARY) LIMITED

   SOUTH AFRICA

AVERY DENNISON SUOMI OY

   FINLAND

AVERY DENNISON SVERIGE AB

   SWEDEN

AVERY DENNISON SYSTEMES D’ETIQUETAGE FRANCE S.A.S.

   FRANCE

AVERY DENNISON S.R.L.

   ROMANIA

AVERY DENNISON TEKSTIL URUNLERI SANAYI VE TICARET LIMITED SIRKETI

   TURKEY

AVERY DENNISON TAIWAN LIMITED

   TAIWAN

AVERY DENNISON U.K. II LIMITED

   UNITED KINGDOM

AVERY DENNISON U.K. LIMITED

   UNITED KINGDOM

AVERY DENNISON VERMOGENSVERWALTUNGS GMBH & CO K.G.

   GERMANY

AVERY DENNISON ZWECKFORM AUSTRIA GMBH

   AUSTRIA

AVERY DENNISON ZWECKFORM OFFICE PRODUCTS EUROPE GMBH

   GERMANY

AVERY DENNISON ZWECKFORM OFFICE PRODUCTS MANUFACTURING GMBH

   GERMANY

AVERY DENNISON (ASIA) HOLDINGS LIMITED

   MAURITIUS

AVERY DENNISON (CHINA) COMPANY LIMITED

   CHINA

AVERY DENNISON (FUZHOU) CONVERTED PRODUCTS LIMITED

   CHINA

 

Schedule 5.04



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION IN WHICH

ORGANIZED

AVERY DENNISON (GUANGZHOU) CONVERTED PRODUCTS LIMITED

   CHINA

AVERY DENNISON (GUANGZHOU) CO. LTD.

   CHINA

AVERY DENNISON (HONG KONG) LIMITED

   HONG KONG

AVERY DENNISON (INDIA) PRIVATE LIMITED

   INDIA

AVERY DENNISON (IRELAND) LIMITED

   IRELAND

AVERY DENNISON (KUNSHAN) CO., LIMITED

   CHINA

AVERY DENNISON (MALAYSIA) SDN. BHD.

   MALAYSIA

AVERY DENNISON (QINGDAO) CONVERTED PRODUCTS LIMITED

   CHINA

AVERY DENNISON (SUZHOU) CO. LIMITED

   CHINA

AVERY DENNISON (THAILAND) LTD.

   THAILAND

AVERY DENNISON (VIETNAM) LIMITED

   VIETNAM

AVERY DENNISON, S.A. DE C.V.

   MEXICO

AVERY GRAPHIC SYSTEMS, INC.

   U.S.A.

AVERY GUIDEX LIMITED

   UNITED KINGDOM

AVERY HOLDING LIMITED

   UNITED KINGDOM

AVERY HOLDING S.A.S.

   FRANCE

AVERY LLC

   U.S.A.

AVERY OFFICE PRODUCTS PUERTO RICO L.L.C.

   PUERTO RICO

AVERY PACIFIC LLC

   U.S.A.

AVERY PROPERTIES PTY. LIMITED

   AUSTRALIA

BEST COURAGE INTERNATIONAL LIMITED

   BRITISH VIRGIN ISLANDS

BONFIRE MANAGEMENT LIMITED

   BRITISH VIRGIN ISLANDS

BONNIE NICE INDUSTRIES LTD.

   HONG KONG

COLLITEX S.R.L.

   ITALY

CREATERO GMBH

   GERMANY

DAH MEI LABEL LIMITED

   HONG KONG

DENNISON COMERCIO, IMPORTACAS E EXPORTACAO LTDA.

   BRAZIL

DENNISON DEVELOPMENT ASSOCIATES

   U.S.A.

DENNISON INTERNATIONAL COMPANY

   U.S.A.

DENNISON MANUFACTURING COMPANY

   U.S.A.

DM LABELS & RIBBONS LIMITED

   UNITED KINGDOM

DONGGUAN DAH MEI LABEL CO. LIMITED

   CHINA

EDMOND PACKAGING (GUANGZHOU) LTD.

   CHINA

EUSTON FINANCIAL LIMITED

   BRITISH VIRGIN ISLANDS

INDUSTRIAL DE MARCAS LTDA

   COLOMBIA

INFODRAGON MANAGEMENT LIMITED

   BRITISH VIRGIN ISLANDS

JAC ASIA PACIFIC SDN BHD

   MALAYSIA

JAC CARIBE C.S.Z.

   DOMINICAN REPUBLIC

JAC DO BRASIL LTDA.

   BRAZIL

JAC NEW ZEALAND LIMITED

   NEW ZEALAND

JAC (U.K.) LIMITED

   UNITED KINGDOM

JACKSTADT FRANCE S.N.C.

   FRANCE

JACKSTADT SOUTH AFRICA (PTY) LTD.

   SOUTH AFRICA

JINTEX LIMITED

   JERSEY, CHANNEL ISLANDS

KUNSHAN DAH MEI WEAVING CO. LTD

   CHINA

L&E AMERICAS SERVICIOS, S. A. DE C.V.

   MEXICO

L&E PACKAGING FAR EAST LIMITED

   HONG KONG

MARKSTAR INTERNATIONAL LTD.

   HONG KONG

MODERN MARK INTERNATIONAL LIMITED

   HONG KONG

MONARCH INDUSTRIES, INC.

   U.S.A.

MONARCH MARKING SYSTEMS HOLDINGS LTD

   UNITED KINGDOM

MONARCH MARKING (S.E.A.) PTE. LTD

   SINGAPORE

MONARCH SERVICE BUREAU LTD.

   HONG KONG

NAPERVILLE GLOBAL LIMITED

   BRITISH VIRGIN ISLANDS

NEW WALES FINANCE LIMITED

   BRITISH VIRGIN ISLANDS

NEWCLASSIC INVESTMENT LIMITED

   BRITISH VIRGIN ISLANDS

 

Schedule 5.04



--------------------------------------------------------------------------------

SUBSIDIARY

  

JURISDICTION IN WHICH

ORGANIZED

PAXAR BANGLADESH LTD.

   BANGLADESH

PAXAR B. V.

   NETHERLANDS

PAXAR CANADA CORPORATION

   CANADA

PAXAR CORPORATION

   U.S.A.

PAXAR CORPORATION PTY LTD.

   AUSTRALIA

PAXAR CORPORATION (MALAYSIA) SDN. BHD.

   MALAYSIA

PAXAR CORPORATIVO MEXICO S. A. DE C. V.

   MEXICO

PAXAR DE COLOMBIA FTZ LTDA.

   COLOMBIA

PAXAR DE EL SALVADOR S. A. DE C. V.

   EL SALVADOR

PAXAR DE GUATEMALA, S. A.

   GUATEMALA

PAXAR DE MEXICO S. A. DE C. V.

   MEXICO

PAXAR DE NICARAGUA. S.A.

   NICARAGUA

PAXAR DO BRASIL LTDA

   BRAZIL

PAXAR EUROPE (1998) LTD.

   UNITED KINGDOM

PAXAR FAR EAST LTD.

   HONG KONG

PAXAR KOREA LTD.

   SOUTH KOREA

PAXAR MOROC SARL

   MOROCCO

PAXAR PACKAGING (GUANGZHOU) LTD.

   CHINA

PAXAR PAKISTAN (PVT) LTD.

   PAKISTAN

PAXAR PERU S. A. C.

   PERU

PAXAR PRINTING & PACKAGING (SHANGHAI) LTD.

   CHINA

PAXAR SISTEMAS LTDA

   BRAZIL

PAXAR SYSTEMS (GUANGZHOU) LTD.

   CHINA

PAXAR (CHINA) LTD.

   HONG KONG

PAXAR (SINGAPORE) PTE LTD.

   SINGAPORE

PAXAR (THAILAND) LIMITED

   THAILAND

PT AVERY DENNISON INDONESIA

   INDONESIA

PT AVERY DENNISON PACKAGING INDONESIA

   INDONESIA

P. T. PACIFIC LABEL INDONESIA

   INDONESIA

P. T. PAXAR INDONESIA

   INDONESIA

RAXAP ARRENDADORA, S. A. DE C. V.

   MEXICO

RAXAP SERVICIOS, S. A. DE C. V.

   MEXICO

RF IDENTICS, INC.

   U.S.A.

RINKE DIS TISCARET LTD (SIRKETI)

   TURKEY

RINKE ETIKET SERVIS SANAYI VE TICARET LTD SIRKETI

   TURKEY

RINKE FAR EAST LTD

   HONG KONG

RIPRO FAR EAST LTD

   HONG KONG

RVL AMERICAS, S DE R.L. DE C.V.

   MEXICO

RVL CENTRAL AMERICA, S. A.

   GUATEMALA

RVL PACKAGING FAR EAST LIMITED

   HONG KONG

RVL PACKAGING SINGAPORE PTE LTD.

   SINGAPORE

RVL PHILIPPINES, INC.

   PHILIPPINES

RVL PRINTED LABEL FAR EAST LIMITED

   HONG KONG

RVL SERVICE, S. DE R. L. DE C. V.

   MEXICO

SECURITY PRINTING DIVISION, INC.

   U.S.A.

SINGAPORE LACES & LABELS (PTE) LIMITED

   SINGAPORE

SKILLFIELD INVESTMENTS LIMITED

   BRITISH VIRGIN ISLANDS

SU ZHOU JI ZHONG GARMENTS ACCESSORY CO. LIMITED

   CHINA

SUZHOU FENG YI HENG YE DYE CO. ,LTD.

   CHINA

TESSITURA ITALIAN ETICHETTE S.R.L.

   ITALY

TIADECO PARTICIPACOES, LTDA.

   BRAZIL

TIGER EIGHT GROUP LIMITED

   BRITISH VIRGIN ISLANDS

UNIVERSAL PACKAGING & DESIGN, LTD.

   HONG KONG

WORLDWIDE RISK INSURANCE, INC.

   U.S.A.

 

Schedule 5.04



--------------------------------------------------------------------------------

SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

AVERY DENNISON CORPORATION:

150 N. Orange Grove Blvd.

Pasadena, CA 91103

Attention: Karyn E. Rodriguez, Vice President and Treasurer

Telephone: (626) 304-2210

Telecopier: (626) 304-2319

Website Address: www.averydennison.com

U.S. Taxpayer Identification Number: 95-1492269

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Borrowings):

Bank of America, N.A.

2001 Clayton Road, Building B

Mail Code: CA4-702-02-25

Concord, CA 94520-2405

Attention: Petra Rubio

Telephone: 925-675-8062

Telecopier: 888-969-9237

Electronic Mail: petra.rubio@baml.com

Bank of America, N.A.

New York, NY

Account No. (for Dollars): 3750836479

ABA# 026009593

Ref: Avery Dennison Corporation, Attn: Credit Services

Bank of America, London

Account No. (for Euro): 65280019

Swift Address: BOFAGB22

Ref: Avery Dennison Corporation, Attn: Credit Services

Bank of America, London

Account No. (for Sterling): 65280027

London Sort Code: 16-50-50

Swift Address: BOFAGB22

Ref: Avery Dennison Corporation, Attn: Credit Services

 

Schedule 10.02



--------------------------------------------------------------------------------

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

1455 Market Street, 5th Floor

Mail Code: CA5-701-05-19

San Francisco, CA 94103

Attention: Angela Lau

Telephone: 415-436-4000

Telecopier: 415-503-5008

Electronic Mail: angela.lau@baml.com

with a copy to:

Bank of America, N.A.

333 S. Hope Street

Mail Code: CA9-193-24-05

Los Angeles, CA 90071

Attention: Mathew Griesbach

Telephone: 213-621-8737

Telecopier: 415-343-0981

Electronic Mail: mathew.j.griesbach@baml.com

Attention: Scott Lambert

Telephone: 213-621-8766

Telecopier: 415-503-5056

Electronic Mail: scott.lambert@baml.com

 

Schedule 10.02



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of December 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Avery Dennison
Corporation, a Delaware corporation (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.

The undersigned hereby requests (select one):

¨ A Borrowing of Loans                    ¨ A conversion or continuation of
Loans

 

  1. On                                          
                                        (a Business Day).

 

  2. In the amount of $                                                      .

 

  3. Comprised of                                                              .

                                               [Type  of Loan requested]

 

  4. In the following currency:                                       .

 

  5. For Eurocurrency Rate Loans: with an Interest Period of      months.

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.01 of the Agreement.

 

AVERY DENNISON CORPORATION By:     Name:     Title:    

 

A-1-1

Form of Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

                                         .

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Second Amended and Restated Credit Agreement, dated as of December 22,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in the currency in which such Loan was denominated in Same
Day Funds at the Administrative Agent’s Office for such currency. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

B-1

Form of Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.

 

AVERY DENNISON CORPORATION By:     Name:     Title:    

 

B-2

Form of Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of

Loan Made

  

Currency

and

Amount of

Loan Made

  

End of

Interest

Period

  

Amount of
Principal or
Interest

Paid This

Date

  

Outstanding
Principal

Balance

This Date

  

Notation

Made By

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

                 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

B-3

Form of Note



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                 

To:  Bank of America, N.A., as Administrative Agent

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of December 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement;” the
terms defined therein being used as therein defined), among Avery Dennison
Corporation, a Delaware corporation (the “Borrower”), each lender from time to
time party thereto (collectively, the “Lenders”) and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”).

I,                                     , hereby certify that I am a Designated
Officer of the Borrower holding the office set forth below my signature as of
the date hereof and that:

1. Based on the duly certified financial statements delivered concurrently with
this Certificate, as of the date thereof:

 

  A. LEVERAGE RATIO (Section 7.07(a))

 

1.    Consolidated Debt:      $                                         2.   
Consolidated EBITDA       a.    Consolidated Net Income:     
$                                            b.    Consolidated Interest:     
$                                            c.    Provision for income taxes:
     $                                            d.    Depreciation and
amortization expense:      $                                            e.   
Non-cash expenses which do not represent usage of cash:     
$                                            f.    Total (Lines A.2.a + b + c +
d + e):      $                                                 

 

 

  4.    Leverage Ratio (Line 1 ÷ Line 2.e.):                       to 1   

Maximum permitted Leverage Ratio: 3.50 to 1.00.

 

C-1

Form of Compliance Certificate



--------------------------------------------------------------------------------

  B. RATIO OF CONSOLIDATED EARNINGS BEFORE INTEREST AND TAXES TO CONSOLIDATED
INTEREST (Section 7.07(b))

 

  1.       Consolidated Earnings Before Interest and Taxes:     
$                              2.       Consolidated Interest:     
$                              3.       Ratio of Consolidated Earnings Before
Interest and Taxes to Consolidated Interest (Line B1 ÷ Line B2):     
                 to 1   

Required minimum: Ratio to be 3.00 to 1.00 or more.

2. The following constitutes a further explanation of the manner in which the
foregoing data relate to the attached financial statements to the extent not
readily apparent:

 

                    

3. I have reviewed the activities of the Borrower and its Subsidiaries during
the fiscal period covered by the attached financial statements to the extent
necessary to permit me to deliver this Certificate to the Administrative Agent
on behalf of the Borrower.

[Use following paragraph 4 for fiscal year-end financial statements]

4. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(b) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 4 for fiscal quarter-end financial statements]

4. The Borrower has delivered the unaudited financial statements required by
Section 6.01(a) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial statements fairly present the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

5. The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
review of the activities of the Borrower during such fiscal period with a view
to determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents.

 

C-2

Form of Compliance Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this Compliance Certificate on behalf of Avery
Dennison Corporation on this              day of                 , 20__.

 

By     Name     Title    

 

C -3

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D—1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5
Capitalized terms used but not defined herein shall have the meanings given to
them in the Second Amended and Restated Credit Agreement identified below (the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

 

 

2 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

3 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

4 

Select as appropriate.

 

5 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



 

D-1 - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

1.      Assignor[s]:                    2.    Assignee[s]:                      
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: Avery Dennison Corporation

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Second Amended and Restated Credit Agreement, dated as of
December 22, 2011 among Avery Dennison Corporation, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent

 

6.

Assigned Interest[s]:6

 

Assignor[s]7

   Assignee[s]8    Aggregate
Amount of
Commitment/Loans
for all Lenders9      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans10     CUSIP
Number       $         $             %         

 

 

    

 

 

    

 

 

          $         $             %         

 

 

    

 

 

    

 

 

          $         $             %         

 

 

    

 

 

    

 

 

   

 

[7.

Trade Date:                             ]11

 

 

 

 

6 

The reference to “Loans” in the table should be used only if the Credit
Agreement provides for Term Loans.

 

7 

List each Assignor, as appropriate.

 

8 

List each Assignee, as appropriate.

 

9 

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

 

10 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

11 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D-1 - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Effective Date:                 , 20         [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Title:

[Consented to and]12 Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:       Title:

[Consented to:]13

 

AVERY DENNISON CORPORATION By:       Title:

 

 

 

12 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

13 

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.

 

D-1 - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

[                                         ]14

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to

 

 

 

14 

Describe Credit Agreement at option of Administrative Agent.

 

D-1 - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California.

 

D-1 - 5

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

[On file with Administrative Agent]

 

D-2 - 1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Avery Dennison Corporation, a Delaware corporation (the “Borrower”), each lender
from time to time party thereto and Bank of America, N.A., as Administrative
Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

      Name:       Title:    

Date:                                     , 20[   ]

 

E - 1

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Avery Dennison Corporation, a Delaware corporation (the “Borrower”), each lender
from time to time party thereto and Bank of America, N.A., as Administrative
Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

      Name:       Title:    

Date:                                     , 20[   ]

 

E - 2

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Avery Dennison Corporation, a Delaware corporation (the “Borrower”), each lender
from time to time party thereto and Bank of America, N.A., as Administrative
Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

      Name:       Title:    

Date:                                         , 20[   ]

 

E - 3

U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of December 22, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Avery Dennison Corporation, a Delaware corporation (the “Borrower”), each lender
from time to time party thereto and Bank of America, N.A., as Administrative
Agent (the “Administrative Agent”).

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

E - 4

Form of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------

[NAME OF LENDER] By:       Name:       Title:    

Date:                                 , 20[   ]

 

E - 4

Form of U.S. Tax Compliance Certificate